         Case 2:20-cv-00651-MJH Document 44 Filed 06/11/20 Page 1 of 64




                           UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF PENNSYLVANIA


   MEGAN JURIC, JUSTINE STUHL,
   AEISHA MCDAVID, TIMOTHY DYE, KEN                      Case No. 2:20-cv-651
   KANOWITZ, CHAD SELL, ANTHONY
   ALBACETE, ALEXIS LISSABET, and                        AMENDED CLASS AND
   ALLISON HANNON, on behalf of themselves               COLLECTIVE ACTION
   and all others similarly situated,                    COMPLAINT

                           Plaintiffs,                   JURY TRIAL DEMANDED

            v.

   DICK’S SPORTING GOODS, INC.,

                           Defendant.


       Plaintiffs Megan Juric, Justine Stuhl, Aeisha McDavid, Timothy Dye, Ken Kanowitz,

Chad Sell, Anthony Albacete, Alexis Lissabet, and Allison Hannon (“Plaintiffs”), individually

and on behalf of all others similarly situated, by and through their attorneys, Outten & Golden

LLP, Shavitz Law Group, P.A., and Carlson Lynch LLP, upon personal knowledge as to

themselves, and upon information and belief as to other matters, allege as follows:

                                  NATURE OF THE ACTION

       1.        This lawsuit seeks to recover unpaid overtime compensation for Plaintiffs and

their similarly situated co-workers who have worked for Defendant Dick’s Sporting Goods, Inc.

(“Dick’s”) in the United States as exempt-classified Assistant Sales Mangers and Assistant Store

Managers, however variously titled (collectively, “Assistant Managers”) at Defendant’s retail

locations nationwide.
          Case 2:20-cv-00651-MJH Document 44 Filed 06/11/20 Page 2 of 64




         2.    Plaintiffs bring this action to recover unpaid overtime compensation for

themselves and similarly situated Assistant Managers as a collective action under the Fair Labor

Standards Act (“FLSA”), 29 U.S.C. §§ 201-219.

         3.    Plaintiff Juric also brings this action to recover unpaid overtime compensation for

herself and similarly situated Ohio Assistant Managers as a Rule 23 of the Federal Rules of Civil

Procedure class action under the Ohio Minimum Fair Wage Standards Act (“OMFWSA”), Ohio

Rev. Code Ann. §§ 4111.01-.99, and the Ohio Prompt Pay Act (“OPPA”), Ohio Rev. Code Ann.

§ 4113.15 (together, “Ohio Wage Laws”).

         4.    Plaintiff Stuhl also brings this action to recover unpaid overtime compensation for

herself and similarly situated New Jersey Assistant Managers as a Rule 23 class action under the

New Jersey Wage and Hour Law (“New Jersey Wage Law”), N.J. Stat. Ann. §§ 34:11-56a to -

56a30.

         5.    Plaintiff McDavid also brings this action to recover unpaid overtime

compensation and other damages for herself and similarly situated New York Assistant

Managers as a Rule 23 class action under the New York Labor Law, N.Y. Lab. Law §§ 190 to

199-a, 650-665, and supporting New York State Department of Labor regulations (together,

“New York Wage Laws”).

         6.    Plaintiff Dye also brings this action to recover unpaid overtime compensation and

other damages for himself and similarly situated Pennsylvania Assistant Managers as a Rule 23

class action under the Pennsylvania Minimum Wage Act (“Pennsylvania Wage Law”), 43 Pa.

Stat. and Cons. Stat. §§ 333.101 - .115.

         7.    Plaintiff Kanowitz also brings this action to recover unpaid overtime

compensation and other damages for himself and similarly situated Colorado Assistant Managers



                                                2
        Case 2:20-cv-00651-MJH Document 44 Filed 06/11/20 Page 3 of 64




as a Rule 23 class action under the Colorado Wage Claim Act, Colo. Rev. Stat. §§ 8-4-101 to -4-

123, and the Colorado Minimum Wage Act, Colo. Rev. Stat. §§ 8-6-101 to -6-119, as

implemented by the Colorado Overtime and Minimum Pay Standards Order #36 (“Colorado

Minimum Wage Act”) (together, “Colorado Wage Laws”).

       8.      Plaintiff Sell also brings this action to recover unpaid overtime compensation and

other damages, like final pay penalty damages, for herself and similarly situated Oregon

Assistant Managers as a Rule 23 class action under Oregon law, OR. Rev. Stat. §§ 652.010 -

.100, 653.010 - .300 (“Oregon Wage Law”).

       9.      Plaintiff Albacete also brings this action to recover unpaid overtime compensation

and other damages for himself and similarly situated Indiana Assistant Managers as a Rule 23

class action under the Indiana Minimum Wage Statute, Ind. Code §§ 22-2-2-1 to -2-2-13, the

Indiana Wage Payment Statute, Ind. Code §§ 22-2-5-1 to -2-5-3, and the Indiana Wage Claims

Statute, Ind. Code §§ 22-2-9-0.1 to -2-9-8 (together, “Indiana Wage Laws”).

       10.     Plaintiff Lissabet also brings this action to recover unpaid overtime compensation

and other damages for herself and similarly situated Connecticut Assistant Managers as a Rule

23 class action under the Connecticut Minimum Wage Act (“Connecticut Wage Law”), Conn.

Gen. Stat. §§ 31-58 to -69b.

       11.     Plaintiff Hannon also brings this action to recover unpaid overtime compensation

and other damages for herself and similarly situated Massachusetts Assistant Managers as a Rule

23 class action under the Massachusetts Wage Act, Mass. Gen. Laws ch. 149, §§ 148, 150, and

the Massachusetts Fair Minimum Wage Act, Mass. Gen. Laws ch. 151, §§ 1-22 (together,

“Massachusetts Wage Laws”).

       12.     Dick’s is a retail sporting goods chain which operates approximately 726 retail



                                                3
         Case 2:20-cv-00651-MJH Document 44 Filed 06/11/20 Page 4 of 64




locations across the country.

        13.     Dick’s had approximately $8.8 billion in net sales in fiscal year 2019.

        14.     Dick’s misclassified Plaintiffs and other Assistant Managers as exempt from the

overtime requirements of the FLSA, Ohio Wage Laws, New Jersey Wage Law, New York Wage

Laws, Pennsylvania Wage Law, Colorado Wage Laws, Oregon Wage Law, Indiana Wage Laws,

Connecticut Wage Law, and Massachusetts Wage Laws.

        15.     Dick’s required Plaintiffs and other Assistant Managers to work more than 40

hours per workweek without paying them any overtime compensation and Plaintiffs and other

Assistant Managers did in fact work more than 40 hours per workweek without receiving

overtime compensation.

        16.     Plaintiffs and other Assistant Managers performed substantially the same duties in

all Dick’s retail locations nationwide.

        17.     Plaintiffs and Assistant Managers spent the majority of their time performing the

same duties that non-exempt retail employees performed, including: running the registers,

stocking, cleaning, processing shipments, building displays, selling products, unloading trucks

and stocking items in their proper department, cutting open boxes, and putting items away.

Performing these tasks was the primary duty of the Assistant Manager position.

        18.     On December 23, 2019, the parties entered into a tolling agreement to toll the

statute of limitations for the claims of Plaintiff Juric, Plaintiff Kanowitz, Plaintiff Sell, and eight

other Assistant Managers arising under the FLSA or similar state laws, effective December 23,

2019. The tolling agreement was subsequently extended by agreement to include Plaintiff Stuhl,

Plaintiff Lissabet, and six other Assistant Managers. The claims of the 18 Assistant Managers

were tolled until May 23, 2020, 10 days after Dick’s ended the tolling agreement.



                                                   4
          Case 2:20-cv-00651-MJH Document 44 Filed 06/11/20 Page 5 of 64




                                          THE PARTIES

Plaintiffs

Plaintiff Megan Juric

         19.   Plaintiff Juric is an adult individual who is a resident of Garfield Heights, Ohio.

         20.   Plaintiff Juric was employed by Defendant as an Assistant Manager-Operations

and Assistant Manager-Softlines at various Dick’s retail locations in Ohio from approximately

November 2014 to April 2019.

         21.   While employed by Defendant as an Assistant Manager, Plaintiff Juric regularly

worked more than 40 hours per week and often worked between 50 and 60 hours per week for

Defendant.

         22.   Pursuant to Dick’s policy and pattern or practice, Dick’s did not pay Plaintiff

Juric overtime premium pay when she worked as an Assistant Manager in excess of 40 hours in a

workweek.

         23.   Pursuant to Dick’s policy and pattern or practice, Dick’s classified Plaintiff Juric as

exempt from overtime protections when she worked as an Assistant Manager for Defendant.

         24.   As an Assistant Manager in both Operations and Softlines, Plaintiff Juric typically

performed non-exempt duties including running the registers, stocking, cleaning, processing

shipments, building displays, selling products, unloading trucks and stocking items in their

proper department, cutting open boxes, and putting items away.

         25.   Plaintiff Juric is a covered employee within the meaning of the FLSA and the

Ohio Wage Laws.

         26.   A written consent to join form for Plaintiff Juric was previously filed with the

Court.



                                                  5
          Case 2:20-cv-00651-MJH Document 44 Filed 06/11/20 Page 6 of 64




Plaintiff Justine Stuhl

         27.   Plaintiff Stuhl is an adult individual who is a resident of Mantua, New Jersey.

         28.   Plaintiff Stuhl was employed by Defendant as an Assistant Manager-Softlines at a

Dick’s retail locations in Cherry Hill, New Jersey from approximately March 2014 to June 2017,

and in Deptford, New Jersey from approximately July 2017 to August 2018.

         29.   While employed by Defendant as an Assistant Manager, Plaintiff Stuhl regularly

worked more than 40 hours per week and often worked between 50 and 60 hours per week for

Defendant.

         30.   Pursuant to Dick’s policy and pattern or practice, Dick’s did not pay Plaintiff

Stuhl overtime premium pay when she worked as an Assistant Manager in excess of 40 hours in

a workweek.

         31.   Pursuant to Dick’s policy and pattern or practice, Dick’s classified Plaintiff Stuhl as

exempt from overtime protections when she worked as an Assistant Manager for Defendant.

         32.   As an Assistant Manager-Softlines, Plaintiff Stuhl typically performed non-

exempt duties including running the registers, stocking, cleaning, processing shipments, building

displays, selling products, unloading trucks and stocking items in their proper department,

cutting open boxes, and putting items away.

         33.   Plaintiff Stuhl is a covered employee within the meaning of the FLSA and the

New Jersey Wage Law.

         34.   A written consent to join form for Plaintiff Stuhl was previously filed with the

Court.




                                                  6
         Case 2:20-cv-00651-MJH Document 44 Filed 06/11/20 Page 7 of 64




Plaintiff Aeisha McDavid

        35.    Plaintiff McDavid is an adult individual who is a resident of Mount Vernon, New

York.

        36.    Plaintiff McDavid was employed by Defendant as an Assistant Manager-Softlines

at a Dick’s retail location in Yonkers, New York from approximately October 2019 to February

2020.

        37.    While employed by Defendant as an Assistant Manager, Plaintiff McDavid

regularly worked more than 40 hours per week and often worked between 50 and 60 hours per

week for Defendant.

        38.    Pursuant to Dick’s policy and pattern or practice, Dick’s did not pay Plaintiff

McDavid overtime premium pay when she worked as an Assistant Manager in excess of 40

hours in a workweek.

        39.    Pursuant to Dick’s policy and pattern or practice, Dick’s classified Plaintiff

McDavid as exempt from overtime protections when she worked as an Assistant Manager for

Defendant.

        40.    As an Assistant Manager-Softlines, Plaintiff McDavid typically performed non-

exempt duties including running the registers, stocking, cleaning, processing shipments, building

displays, selling products, unloading trucks and stocking items in their proper department,

cutting open boxes, and putting items away.

        41.    Plaintiff McDavid is a covered employee within the meaning of the FLSA and the

New York Wage Laws.

        42.    A written consent to join form for Plaintiff McDavid is attached hereto as Exhibit

A.



                                                  7
          Case 2:20-cv-00651-MJH Document 44 Filed 06/11/20 Page 8 of 64




Plaintiff Timothy Dye

         43.   Plaintiff Dye is an adult individual who is a resident of Uniontown, Pennsylvania.

         44.   Plaintiff Dye was employed by Defendant as an Assistant Manager at a Dick’s

retail location in Uniontown, New York from approximately October 2011 to August 2019.

         45.   While employed by Defendant as an Assistant Manager, Plaintiff Dye regularly

worked more than 40 hours per week and often worked between 50 and 60 hours per week for

Defendant.

         46.   Pursuant to Dick’s policy and pattern or practice, Dick’s did not pay Plaintiff Dye

overtime premium pay when he worked as an Assistant Manager in excess of 40 hours in a

workweek.

         47.   Pursuant to Dick’s policy and pattern or practice, Dick’s classified Plaintiff Dye as

exempt from overtime protections when he worked as an Assistant Manager for Defendant.

         48.   As an Assistant Manager, Plaintiff Dye typically performed non-exempt duties

including running the registers, stocking, cleaning, processing shipments, building displays,

selling products, unloading trucks and stocking items in their proper department, cutting open

boxes, and putting items away.

         49.   Plaintiff Dye is a covered employee within the meaning of the FLSA and the

Pennsylvania Wage Law.

         50.   A written consent to join form for Plaintiff Dye was previously filed with the

Court.

Plaintiff Ken Kanowitz

         51.   Plaintiff Kanowitz is an adult individual who is a resident of Loveland, Colorado.




                                                 8
          Case 2:20-cv-00651-MJH Document 44 Filed 06/11/20 Page 9 of 64




         52.   Plaintiff Kanowitz was employed by Defendant as an Assistant Manager-

Operations and Assistant Manager-Hardlines at a Dick’s retail location in Lakewood, Colorado

from approximately April 2018 to February 2019.

         53.   While employed by Defendant as an Assistant Manager, Plaintiff Kanowitz

regularly worked more than 40 hours per week and often worked between 55 and 65 hours per

week for Defendant.

         54.   Pursuant to Dick’s policy and pattern or practice, Dick’s did not pay Plaintiff

Kanowitz overtime premium pay when he worked as an Assistant Manager in excess of 40 hours

in a workweek.

         55.   Pursuant to Dick’s policy and pattern or practice, Dick’s classified Plaintiff

Kanowitz as exempt from overtime protections when he worked as an Assistant Manager for

Defendant.

         56.   As an Assistant Manager, Plaintiff Kanowitz typically performed non-exempt

duties including running the registers, stocking, cleaning, processing shipments, building

displays, selling products, unloading trucks and stocking items in their proper department,

cutting open boxes, and putting items away.

         57.   Plaintiff Kanowitz is a covered employee within the meaning of the FLSA and the

Colorado Wage Laws.

         58.   A written consent to join form for Plaintiff Kanowitz was previously filed with the

Court.

Plaintiff Chad Sell

         59.   Plaintiff Sell is an adult individual who is a resident of Portland, Oregon.




                                                  9
          Case 2:20-cv-00651-MJH Document 44 Filed 06/11/20 Page 10 of 64




         60.   Plaintiff Sell was employed by Defendant as an Assistant Manager-Softlines at a

Dick’s retail location in Clackamas, Oregon from approximately January 2017 to May 2018, and

as an Assistant Manager-Operations at a Dick’s retail location in Tigard, Oregon from

approximately June 2017 to May 2018.

         61.   While employed by Defendant as an Assistant Manager, Plaintiff Sell regularly

worked more than 40 hours per week and often worked between 55 and 60 hours per week for

Defendant.

         62.   Pursuant to Dick’s policy and pattern or practice, Dick’s did not pay Plaintiff Sell

overtime premium pay when he worked as an Assistant Manager in excess of 40 hours in a

workweek.

         63.   Pursuant to Dick’s policy and pattern or practice, Dick’s classified Plaintiff Sell as

exempt from overtime protections when he worked as an Assistant Manager for Defendant.

         64.   As an Assistant Manager-Outdoor and Assistant Manager-Operations, Plaintiff

Sell typically performed non-exempt duties including running the registers, stocking, cleaning,

processing shipments, building displays, selling products, unloading trucks and stocking items in

their proper department, cutting open boxes, and putting items away.

         65.   Plaintiff Sell is a covered employee within the meaning of the FLSA and the

Oregon Wage Law.

         66.   A written consent to join form for Plaintiff Sell was previously filed with the

Court.

Plaintiff Anthony Albacete

         67.   Plaintiff Albacete is an adult individual who is a resident of Westfield, Indiana.




                                                 10
         Case 2:20-cv-00651-MJH Document 44 Filed 06/11/20 Page 11 of 64




         68.    Plaintiff Albacete was employed by Defendant as an Assistant Manager-

Operations at a Dick’s retail location in Carmel, Indiana from approximately July 2017 to

October 2018.

         69.    While employed by Defendant as an Assistant Manager, Plaintiff Albacete

regularly worked more than 40 hours per week and often worked between 55 and 60 hours per

week for Defendant.

         70.    Pursuant to Dick’s policy and pattern or practice, Dick’s did not pay Plaintiff

Albacete overtime premium pay when he worked as an Assistant Manager in excess of 40 hours

in a workweek.

         71.    Pursuant to Dick’s policy and pattern or practice, Dick’s classified Plaintiff

Albacete as exempt from overtime protections when he worked as an Assistant Manager for

Defendant.

         72.    As an Assistant Manager, Plaintiff Albacete typically performed non-exempt

duties including running the registers, stocking, cleaning, processing shipments, building

displays, selling products, unloading trucks and stocking items in their proper department,

cutting open boxes, and putting items away.

         73.    Plaintiff Albacete is a covered employee within the meaning of the FLSA and the

Indiana Wage Laws.

         74.    A written consent to join form for Plaintiff Albacete was previously filed with the

Court.

Plaintiff Alexis Lissabet

         75.    Plaintiff Lissabet is an adult individual who is a resident of Tolland, Connecticut.




                                                  11
         Case 2:20-cv-00651-MJH Document 44 Filed 06/11/20 Page 12 of 64




         76.   Plaintiff Lissabet was employed by Defendant as an Assistant Manager at a

Dick’s retail location in Manchester, Connecticut from approximately October 2016 to October

2018.

         77.   While employed by Defendant as an Assistant Manager, Plaintiff Lissabet

regularly worked more than 40 hours per week and often worked between 50 and 55 hours per

week for Defendant.

         78.   Pursuant to Dick’s policy and pattern or practice, Dick’s did not pay Plaintiff

Lissabet overtime premium pay when she worked as an Assistant Manager in excess of 40 hours

in a workweek.

         79.   Pursuant to Dick’s policy and pattern or practice, Dick’s classified Plaintiff

Lissabet as exempt from overtime protections when she worked as an Assistant Manager for

Defendant.

         80.   As an Assistant Manager, Plaintiff Lissabet typically performed non-exempt

duties including running the registers, stocking, cleaning, processing shipments, building

displays, selling products, unloading trucks and stocking items in their proper department,

cutting open boxes, and putting items away.

         81.   Plaintiff Lissabet is a covered employee within the meaning of the FLSA and the

Connecticut Wage Law.

         82.   A written consent to join form for Plaintiff Lissabet was previously filed with the

Court.

Plaintiff Allison Hannon

         83.   Plaintiff Hannon is an adult individual who is a resident of Framingham,

Massachusetts.



                                                 12
        Case 2:20-cv-00651-MJH Document 44 Filed 06/11/20 Page 13 of 64




       84.     Plaintiff Hannon was employed by Defendant as an Assistant Manager-Softlines

and Assistant Manager-Operations at Dick’s retail locations in Dedham, Massachusetts,

Medford, Massachusetts, and Natick, Massachusetts from approximately June 2014 to July 2019.

       85.     While employed by Defendant as an Assistant Manager, Plaintiff Hannon

regularly worked more than 40 hours per week and often worked between 55 to 60 hours per

week for Defendant.

       86.     Pursuant to Dick’s policy and pattern or practice, Dick’s did not pay Plaintiff

Hannon overtime premium pay when she worked as an Assistant Manager in excess of 40 hours

in a workweek.

       87.     Pursuant to Dick’s policy and pattern or practice, Dick’s classified Plaintiff Hannon

as exempt from overtime protections when she worked as an Assistant Manager for Defendant.

       88.     As an Assistant Manager, Plaintiff Hannon typically performed non-exempt

duties including running the registers, stocking, cleaning, processing shipments, building

displays, selling products, unloading trucks and stocking items in their proper department,

cutting open boxes, and putting items away.

       89.     Plaintiff Hannon is a covered employee within the meaning of the FLSA and the

Massachusetts Wage Laws.

       90.     A written consent to join form for Plaintiff Hannon is attached as Exhibit B.

Defendant

       91.     Dick’s principal executive office is located at 345 Court Street, Coraopolis,

Pennsylvania 15108.

       92.     Dick’s is a covered employer within the meaning of the FLSA, Ohio Wage Laws,

New Jersey Wage Law, New York Wage Laws, Pennsylvania Wage Law, Colorado Wage Laws,



                                                13
        Case 2:20-cv-00651-MJH Document 44 Filed 06/11/20 Page 14 of 64




Oregon Wage Law, Indiana Wage Laws, Connecticut Wage Law, and Massachusetts Wage

Laws.

        93.     At all times relevant, Dick’s maintained control, oversight, and direction over

Plaintiffs and similarly situated employees, including with respect to the timekeeping, payroll,

and other employment practices that applied to them.

        94.     Dick’s applies the same employment policies, practices, and procedures to all

Assistant Managers at all Dick’s retail locations, including policies, practices, and procedures

with respect to the payment of overtime compensation.

        95.     At all times relevant, Dick’s annual gross volume of sales made or business done

was not less than $500,000.

                                  JURISDICTION AND VENUE

        96.     The Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1337

and supplemental jurisdiction over Plaintiffs’ state law claims pursuant to 28 U.S.C. § 1367.

        97.     Plaintiffs’ state law claims are so closely related to Plaintiffs’ claims under the

FLSA that they form part of the same case or controversy under Article III of the United States

Constitution.

        98.     In addition, the Court has jurisdiction over Plaintiffs’ claims under the FLSA

pursuant to 29 U.S.C. § 216(b).

        99.     This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C.

§§ 2201 and 2202.

        100.    Venue is proper in the Western District of Pennsylvania pursuant to 28 U.S.C.

§ 1391 because Defendant has its principal place of business in the District and a substantial part




                                                  14
         Case 2:20-cv-00651-MJH Document 44 Filed 06/11/20 Page 15 of 64




of the events or omissions giving rise to the claims occurred in this District. Defendant is subject

to personal jurisdiction in Pennsylvania.

                             COLLECTIVE ACTION ALLEGATIONS

        101.      Plaintiffs bring the First Cause of Action, pursuant to the FLSA, 29 U.S.C.

§ 216(b), on behalf of themselves and all similarly situated persons who worked as Assistant

Managers at Dick’s retail locations nationwide at any time since May 4, 2017 (the “FLSA

Collective”) who elect to opt into this action.

        102.      Defendant is liable under the FLSA for, inter alia, failing to properly compensate

Plaintiffs and the members of the FLSA Collective.

        103.      Consistent with Defendant’s policy and pattern or practice, Plaintiffs and the

members of the FLSA Collectives were not paid overtime premium compensation when they

worked beyond 40 hours in a workweek.

        104.      All of the work that Plaintiffs and the members of the FLSA Collective have

performed has been assigned by Defendant, and/or Defendant has been aware of all of the work

that Plaintiffs and the FLSA Collective have performed.

        105.      As part of its regular business practice, Defendant has intentionally, willfully, and

repeatedly engaged in a pattern, practice, and/or policy of violating the FLSA with respect to

Plaintiffs and the members of FLSA Collective. This policy and pattern or practice includes, but is

not limited to:

        (a)       willfully failing to pay Plaintiffs and the members of the FLSA Collective
                  premium overtime wages for hours that they worked in excess of 40 hours per
                  workweek;

        (b)       willfully misclassifying Plaintiffs and the members of the FLSA Collective as
                  exempt from the protections of the FLSA; and




                                                    15
        Case 2:20-cv-00651-MJH Document 44 Filed 06/11/20 Page 16 of 64




       (c)     willfully failing to record all of the time that its employees, including Plaintiffs
               and the members of the FLSA Collective, have worked for the benefit of
               Defendant.

       106.    Defendant is aware or should have been aware that federal law required it to pay

Plaintiffs and the members of the FLSA Collective overtime premiums for hours worked in

excess of 40 per workweek.

       107.    Plaintiffs and the members of the FLSA Collective perform or performed the

same primary duties.

       108.    Defendant’s unlawful conduct has been widespread, repeated, and consistent.

       109.    There are many similarly situated current and former Assistant Managers who

have been underpaid in violation of the FLSA who would benefit from the issuance of a court-

supervised notice of this lawsuit and the opportunity to join it.

       110.    Similarly situated employees are known to Defendant, are readily identifiable, and

can be located through Defendant’s records.

       111.    Notice should be sent to the FLSA Collectives pursuant to 29 U.S.C. § 216(b).

                           OHIO CLASS ACTION ALLEGATIONS

       112.    Plaintiff Juric brings the Second and Third Causes of Action, the Ohio Wage

Laws claims, under Rule 23, on behalf of herself and a class of persons consisting of:

               All persons who work or have worked as exempt-classified Assistant
               Sales Mangers and Assistant Store Managers, however variously titled
               (“Assistant Managers”) at any Dick’s retail location in Ohio
               between May 4, 2018 and the date of final judgment in this matter
               (the “Ohio Rule 23 Class”).

       113.    Excluded from the Ohio Rule 23 Class are Defendant, Defendant’s legal

representatives, officers, directors, assigns, and successors, or any individual who has, or who at

any time during the class period has had, a controlling interest in Defendant; the Judge(s) to



                                                 16
        Case 2:20-cv-00651-MJH Document 44 Filed 06/11/20 Page 17 of 64




whom this case is assigned and any member of the Judge(s)’ immediate family; and all persons

who will submit timely and otherwise proper requests for exclusion from the Ohio Rule 23 Class.

        114.     The members of the Ohio Rule 23 Class are so numerous that joinder of all

members is impracticable. Although the precise number of such persons is not known to

Plaintiff Juric, the facts on which the calculation of that number can be based are presently

within the sole control of Defendant.

        115.     Upon information and belief, there are approximately 48 Dick’s retail locations in

Ohio with several Assistant Managers at each location and therefore the size of the Ohio Rule 23

Class is at least 75 individuals.

        116.     Defendant has acted or has refused to act on grounds generally applicable to the

Ohio Rule 23 Class, thereby making appropriate final injunctive relief or corresponding

declaratory relief with respect to the Ohio Rule 23 Class as a whole.

        117.     Common questions of law and fact exist as to the Ohio Rule 23 Class that

predominate over any questions only affecting them individually and include, but are not limited to,

the following:

                 (a)    whether Defendant violated the Ohio Wage Laws;

                 (b)    whether Defendant failed to compensate Plaintiff Juric and the Ohio Rule
                        23 Class for hours worked in excess of 40 hours per workweek;

                 (c)    whether Defendant misclassified Plaintiff Juric and the Ohio Rule 23
                        Class as exempt from the overtime requirements of the Ohio Wage Laws;

                 (d)    whether Defendant failed to keep true and accurate time and pay records
                        for all hours worked by Plaintiff Juric and the Ohio Rule 23 Class, and
                        other records required by the Ohio Wage Laws;

                 (e)    whether Defendant’s policy of failing to pay workers overtime was
                        instituted willfully or with reckless disregard of the law; and




                                                 17
         Case 2:20-cv-00651-MJH Document 44 Filed 06/11/20 Page 18 of 64




                (f)    the nature and extent of class-wide injury and the measure of damages for
                       those injuries.

        118.    Plaintiff Juric’s claims are typical of the claims of the Ohio Rule 23 Class she

seeks to represent.

        119.    Plaintiff Juric and the Ohio Rule 23 Class members work, or have worked, for

Defendant as Assistant Managers.

        120.    Plaintiff Juric and the Ohio Rule 23 Class members enjoy the same statutory

rights under the Ohio Wage Laws, including the right to be paid overtime wages for all overtime

hours worked. Plaintiff Juric and the Ohio Rule 23 Class members have all sustained similar

types of damages as a result of Defendant’s failure to comply with the Ohio Wage Laws.

Plaintiff Juric and the Ohio Rule 23 Class members have all been injured in that they have been

under-compensated due to Defendant’s common policies, practices, and patterns of conduct.

        121.    Plaintiff Juric will fairly and adequately represent and protect the interests of the

members of the Ohio Rule 23 Class. Plaintiff Juric understands that, as class representative,

she assumes a fiduciary responsibility to the class to represent its interests fairly and

adequately. Plaintiff Juric recognizes that, as class representative, she must represent and

consider the interests of the class just as she would represent and consider her own interests.

Plaintiff Juric understands that, in decisions regarding the conduct of the litigation and its

possible settlement, she must not favor her own interests over the class. Plaintiff Juric

recognizes that any resolution of a class action must be in the best interest of the class.

Plaintiff Juric understands that, in order to provide adequate representation, she must be

informed of developments in litigation, cooperate with class counsel, and testify at deposition

and/or trial.




                                                 18
        Case 2:20-cv-00651-MJH Document 44 Filed 06/11/20 Page 19 of 64




       122.    Plaintiff Juric has retained counsel competent and experienced in complex class

actions and employment litigation. There is no conflict between Plaintiff Juric and the Ohio

Rule 23 Class members.

       123.    A class action is superior to other available methods for the fair and efficient

adjudication of this litigation—particularly in the context of wage litigation like the present

action, where an individual plaintiff may lack the financial resources to vigorously prosecute a

lawsuit in federal court against a corporate defendant. The members of the Ohio Rule 23 Class

have been damaged and are entitled to recovery as a result of Defendant’s violations of the Ohio

Wage Laws. Although the relative damages suffered by individual Ohio Rule 23 Class members

are not de minimis, such damages are small compared to the expense and burden of individual

prosecution of this litigation. The individual plaintiffs lack the financial resources to conduct a

thorough examination of Defendant’s timekeeping and compensation practices and to prosecute

vigorously a lawsuit against Defendant to recover such damages. In addition, class litigation is

superior because it will obviate the need for unduly duplicative litigation that might result in

inconsistent judgments about Defendant’s practices.

       124.    This action is properly maintainable as a class action Rule 23(b)(3).

                      NEW JERSEY CLASS ACTION ALLEGATIONS

       125.    Plaintiff Stuhl brings the Fourth Cause of Action, the New Jersey Wage Law

claim, under Rule 23, on behalf of herself and a class of persons consisting of:

               All persons who work or have worked as exempt-classified Assistant
               Sales Mangers and Assistant Store Managers, however variously titled
               (“Assistant Managers”) at any Dick’s retail location in New Jersey
               between May 4, 2014 and the date of final judgment in this matter
               (the “New Jersey Rule 23 Class”).




                                                 19
         Case 2:20-cv-00651-MJH Document 44 Filed 06/11/20 Page 20 of 64




         126.    Excluded from the New Jersey Rule 23 Class are Defendant, Defendant’s legal

representatives, officers, directors, assigns, and successors, or any individual who has, or who at

any time during the class period has had, a controlling interest in Defendant; the Judge(s) to

whom this case is assigned and any member of the Judge(s)’ immediate family; and all persons

who will submit timely and otherwise proper requests for exclusion from the New Jersey Rule 23

Class.

         127.    The members of the New Jersey Rule 23 Class are so numerous that joinder of all

members is impracticable. Although the precise number of such persons is not known to

Plaintiff Stuhl, the facts on which the calculation of that number can be based are presently

within the sole control of Defendant.

         128.    Upon information and belief, there are approximately 22 Dick’s retail locations in

New Jersey with several Assistant Managers at each location and therefore the size of the New

Jersey Rule 23 Class is at least 40 individuals.

         129.    Defendant has acted or has refused to act on grounds generally applicable to the

New Jersey Rule 23 Class, thereby making appropriate final injunctive relief or corresponding

declaratory relief with respect to the New Jersey Rule 23 Class as a whole.

         130.    Common questions of law and fact exist as to the New Jersey Rule 23 Class that

predominate over any questions only affecting them individually and include, but are not limited to,

the following:

                 (a)    whether Defendant violated the New Jersey Wage Law;

                 (b)    whether Defendant failed to compensate Plaintiff Stuhl and the New
                        Jersey Rule 23 Class for hours worked in excess of 40 hours per
                        workweek;




                                                   20
        Case 2:20-cv-00651-MJH Document 44 Filed 06/11/20 Page 21 of 64




               (c)     whether Defendant misclassified Plaintiff Stuhl and the New Jersey Rule
                       23 Class as exempt from the overtime requirements of the New Jersey
                       Wage Law;

               (d)     whether Defendant failed to keep true and accurate time and pay records
                       for all hours worked by Plaintiff Stuhl and the New Jersey Rule 23 Class,
                       and other records required by the New Jersey Wage Law;

               (e)     whether Defendant’s policy of failing to pay workers overtime was
                       instituted willfully or with reckless disregard of the law; and

               (f)     the nature and extent of class-wide injury and the measure of damages for
                       those injuries.

       131.    The claims of Plaintiff Stuhl are typical of the claims of the New Jersey Rule 23

Class she seeks to represent.

       132.    Plaintiff Stuhl and the New Jersey Rule 23 Class members work, or have worked,

for Defendant as Assistant Managers.

       133.    Plaintiff Stuhl and the New Jersey Rule 23 Class members enjoy the same

statutory rights under the New Jersey Wage Law, including the right to be paid overtime wages

for all overtime hours worked. Plaintiff Stuhl and the New Jersey Rule 23 Class members have

all sustained similar types of damages as a result of Defendant’s failure to comply with the New

Jersey Wage Law. Plaintiff Stuhl and the New Jersey Rule 23 Class members have all been

injured in that they have been under-compensated due to Defendant’s common policies,

practices, and patterns of conduct.

       134.    Plaintiff Stuhl will fairly and adequately represent and protect the interests of the

members of the New Jersey Rule 23 Class. Plaintiff Stuhl understands that, as class

representative, she assumes a fiduciary responsibility to the class to represent its interests fairly

and adequately. Plaintiff Stuhl recognizes that, as class representative, she must represent and

consider the interests of the class just as she would represent and consider her own interests.



                                                 21
         Case 2:20-cv-00651-MJH Document 44 Filed 06/11/20 Page 22 of 64




Plaintiff Stuhl understands that, in decisions regarding the conduct of the litigation and its

possible settlement, she must not favor her own interests over the class. Plaintiff Stuhl

recognizes that any resolution of a class action must be in the best interest of the class.

Plaintiff Stuhl understands that, in order to provide adequate representation, she must be

informed of developments in litigation, cooperate with class counsel, and testify at deposition

and/or trial.

        135.    Plaintiff Stuhl has retained counsel competent and experienced in complex class

actions and employment litigation. There is no conflict between Plaintiff Stuhl and the New

Jersey Rule 23 Class members. A class action is superior to other available methods for the fair

and efficient adjudication of this litigation—particularly in the context of wage litigation like the

present action, where an individual plaintiff may lack the financial resources to vigorously

prosecute a lawsuit in federal court against a corporate defendant. The members of the New

Jersey Rule 23 Class have been damaged and are entitled to recovery as a result of Defendant’s

violations of the New Jersey Wage Law. Although the relative damages suffered by individual

New Jersey Rule 23 Class members are not de minimis, such damages are small compared to the

expense and burden of individual prosecution of this litigation. The individual plaintiffs lack the

financial resources to conduct a thorough examination of Defendant’s timekeeping and

compensation practices and to prosecute vigorously a lawsuit against Defendant to recover such

damages. In addition, class litigation is superior because it will obviate the need for unduly

duplicative litigation that might result in inconsistent judgments about Defendant’s practices.

This action is properly maintainable as a class action under Rule 23(b)(3).




                                                 22
         Case 2:20-cv-00651-MJH Document 44 Filed 06/11/20 Page 23 of 64




                            NEW YORK CLASS ALLEGATIONS

         136.   Plaintiff McDavid brings the Fifth, Sixth, and Seventh Causes of Action, the New

York Wage Laws claims, under Rule 23, on behalf of herself and a class of persons consisting

of:

                All persons who work or have worked as exempt-classified Assistant
                Sales Mangers and Assistant Store Managers, however variously titled
                (“Assistant Managers”) at any Dick’s retail location in New York
                between May 4, 2014 and the date of final judgment in this matter
                (the “New York Rule 23 Class”).

         137.   Excluded from the New York Rule 23 Class are Defendant, Defendant’s legal

representatives, officers, directors, assigns, and successors, or any individual who has, or who at

any time during the class period has had, a controlling interest in Defendant; the Judge(s) to

whom this case is assigned and any member of the Judge(s)’ immediate family; and all persons

who will submit timely and otherwise proper requests for exclusion from the New York Rule 23

Class.

         138.   The members of the New York Rule 23 Class are so numerous that joinder of all

members is impracticable. Although the precise number of such persons is not known to

Plaintiff McDavid, the facts on which the calculation of that number can be based are presently

within the sole control of Defendant.

         139.   Upon information and belief, there are approximately 43 Dick’s retail locations in

New York with several Assistant Managers at each location and therefore the size of the New

York Rule 23 Class is at least 40 individuals.

         140.   Defendant has acted or has refused to act on grounds generally applicable to the

New York Rule 23 Class, thereby making appropriate final injunctive relief or corresponding

declaratory relief with respect to the New York Rule 23 Class as a whole.



                                                 23
        Case 2:20-cv-00651-MJH Document 44 Filed 06/11/20 Page 24 of 64




       141.      Common questions of law and fact exist as to the New York Rule 23 Class that

predominate over any questions only affecting them individually and include, but are not limited to,

the following:

                 (a)    whether Defendant violated the New York Wage Laws;

                 (b)    whether Defendant failed to compensate Plaintiff McDavid and the New
                        York Rule 23 Class for hours worked in excess of 40 hours per workweek;

                 (c)    whether Defendant misclassified Plaintiff McDavid and the New York
                        Rule 23 Class as exempt from the overtime requirements of the New York
                        Wage Laws;

                 (d)    whether Defendant failed to keep true and accurate time and pay records
                        for all hours worked by Plaintiff McDavid and the New York Rule 23
                        Class, and other records required by the New York Wage Laws;

                 (e)    whether Defendant failed to comply with the notice and recordkeeping
                        requirements of New York Wage Laws for Plaintiff McDavid and the
                        New York Rule 23 Class;

                 (f)    whether Defendant’s policy of failing to pay workers overtime was
                        instituted willfully or with reckless disregard of the law; and

                 (g)    the nature and extent of class-wide injury and the measure of damages for
                        those injuries.

       142.      The claims of Plaintiff McDavid are typical of the claims of the New York Rule

23 Class she seeks to represent.

       143.      Plaintiff McDavid and the New York Rule 23 Class members work, or have

worked, for Defendant as Assistant Managers.

       144.      Plaintiff McDavid and the New York Rule 23 Class members enjoy the same

statutory rights under the New York Wage Laws, including the right to be paid overtime wages

for all overtime hours worked. Plaintiff McDavid and the New York Rule 23 Class members

have all sustained similar types of damages as a result of Defendant’s failure to comply with the

New York Wage Laws. Plaintiff McDavid and the New York Rule 23 Class members have all


                                                 24
        Case 2:20-cv-00651-MJH Document 44 Filed 06/11/20 Page 25 of 64




been injured in that they have been under-compensated due to Defendant’s common policies,

practices, and patterns of conduct.

       145.    Plaintiff McDavid will fairly and adequately represent and protect the interests

of the members of the New York Rule 23 Class. Plaintiff McDavid understands that, as class

representative, she assumes a fiduciary responsibility to the class to represent its interests fairly

and adequately. Plaintiff McDavid recognizes that, as class representative, she must represent

and consider the interests of the class just as she would represent and consider her own

interests. Plaintiff McDavid understands that, in decisions regarding the conduct of the

litigation and its possible settlement, she must not favor her own interests over the class.

Plaintiff McDavid recognizes that any resolution of a class action must be in the best interest of

the class. Plaintiff McDavid understands that, in order to provide adequate representation, she

must be informed of developments in litigation, cooperate with class counsel, and testify at

deposition and/or trial.

       146.    Plaintiff McDavid has retained counsel competent and experienced in complex

class actions and employment litigation. There is no conflict between Plaintiff McDavid and

the New York Rule 23 Class members. A class action is superior to other available methods for

the fair and efficient adjudication of this litigation—particularly in the context of wage litigation

like the present action, where an individual plaintiff may lack the financial resources to

vigorously prosecute a lawsuit in federal court against a corporate defendant. The members of

the New York Rule 23 Class have been damaged and are entitled to recovery as a result of

Defendant’s violations of the New York Wage Laws. Although the relative damages suffered by

individual New York Rule 23 Class members are not de minimis, such damages are small

compared to the expense and burden of individual prosecution of this litigation. The individual



                                                 25
        Case 2:20-cv-00651-MJH Document 44 Filed 06/11/20 Page 26 of 64




plaintiffs lack the financial resources to conduct a thorough examination of Defendant’s

timekeeping and compensation practices and to prosecute vigorously a lawsuit against Defendant

to recover such damages. In addition, class litigation is superior because it will obviate the need

for unduly duplicative litigation that might result in inconsistent judgments about Defendant’s

practices. This action is properly maintainable as a class action under Rule 23(b)(3).

                         PENNSYLVANIA CLASS ALLEGATIONS

       147.    Plaintiff Dye brings the Eighth Cause of Action, the Pennsylvania Wage Law

claim, under Rule 23, on behalf of himself and a class of persons consisting of:

               All persons who work or have worked as exempt-classified Assistant
               Sales Mangers and Assistant Store Managers, however variously titled
               (“Assistant Managers”) at any Dick’s retail location in Pennsylvania
               between May 4, 2017 and the date of final judgment in this matter
               (the “Pennsylvania Rule 23 Class”).

       148.    Excluded from the Pennsylvania Rule 23 Class are Defendant, Defendant’s legal

representatives, officers, directors, assigns, and successors, or any individual who has, or who at

any time during the class period has had, a controlling interest in Defendant; the Judge(s) to

whom this case is assigned and any member of the Judge(s)’ immediate family; and all persons

who will submit timely and otherwise proper requests for exclusion from the Pennsylvania Rule

23 Class.

       149.    The members of the Pennsylvania Rule 23 Class are so numerous that joinder of

all members is impracticable. Although the precise number of such persons is not known to

Plaintiff Dye, the facts on which the calculation of that number can be based are presently within

the sole control of Defendant.




                                                26
        Case 2:20-cv-00651-MJH Document 44 Filed 06/11/20 Page 27 of 64




       150.      Upon information and belief, there are approximately 40 Dick’s retail locations in

Pennsylvania with several Assistant Managers at each location and therefore the size of the

Pennsylvania Rule 23 Class is at least 40 individuals.

       151.      Defendant has acted or has refused to act on grounds generally applicable to the

Pennsylvania Rule 23 Class, thereby making appropriate final injunctive relief or corresponding

declaratory relief with respect to the Pennsylvania Rule 23 Class as a whole.

       152.      Common questions of law and fact exist as to the Pennsylvania Rule 23 Class that

predominate over any questions only affecting them individually and include, but are not limited to,

the following:

                 (a)    whether Defendant violated the Pennsylvania Wage Law;

                 (b)    whether Defendant failed to compensate Plaintiff Dye and the
                        Pennsylvania Rule 23 Class for hours worked in excess of 40 hours per
                        workweek;

                 (c)    whether Defendant misclassified Plaintiff Dye and the Pennsylvania Rule
                        23 Class as exempt from the overtime requirements of the Pennsylvania
                        Wage Law;

                 (d)    whether Defendant failed to keep true and accurate time and pay records
                        for all hours worked by Plaintiff Dye and the Pennsylvania Rule 23 Class,
                        and other records required by the Pennsylvania Wage Law;

                 (e)    whether Defendant’s policy of failing to pay workers overtime was
                        instituted willfully or with reckless disregard of the law; and

                 (f)    the nature and extent of class-wide injury and the measure of damages for
                        those injuries.

       153.      The claims of Plaintiff Dye are typical of the claims of the Pennsylvania Rule 23

Class he seeks to represent.

       154.      Plaintiff Dye and the Pennsylvania Rule 23 Class members work, or have worked,

for Defendant as Assistant Managers.



                                                 27
         Case 2:20-cv-00651-MJH Document 44 Filed 06/11/20 Page 28 of 64




        155.    Plaintiff Dye and the Pennsylvania Rule 23 Class members enjoy the same

statutory rights under the Pennsylvania Wage Law, including the right to be paid overtime wages

for all overtime hours worked. Plaintiff Dye and the Pennsylvania Rule 23 Class members have

all sustained similar types of damages as a result of Defendant’s failure to comply with the

Pennsylvania Wage Law. Plaintiff Dye and the Pennsylvania Rule 23 Class members have all

been injured in that they have been under-compensated due to Defendant’s common policies,

practices, and patterns of conduct.

        156.    Plaintiff Dye will fairly and adequately represent and protect the interests of the

members of the Pennsylvania Rule 23 Class. Plaintiff Dye understands that, as class

representative, he assumes a fiduciary responsibility to the class to represent its interests fairly

and adequately. Plaintiff Dye recognizes that, as class representative, he must represent and

consider the interests of the class just as he would represent and consider his own interests.

Plaintiff Dye understands that, in decisions regarding the conduct of the litigation and its

possible settlement, she must not favor his own interests over the class. Plaintiff Dye

recognizes that any resolution of a class action must be in the best interest of the class.

Plaintiff Dye understands that, in order to provide adequate representation, he must be

informed of developments in litigation, cooperate with class counsel, and testify at deposition

and/or trial.

        157.    Plaintiff Dye has retained counsel competent and experienced in complex class

actions and employment litigation. There is no conflict between Plaintiff Dye and the

Pennsylvania Rule 23 Class members. A class action is superior to other available methods for

the fair and efficient adjudication of this litigation—particularly in the context of wage litigation

like the present action, where an individual plaintiff may lack the financial resources to



                                                 28
         Case 2:20-cv-00651-MJH Document 44 Filed 06/11/20 Page 29 of 64




vigorously prosecute a lawsuit in federal court against a corporate defendant. The members of

the Pennsylvania Rule 23 Class have been damaged and are entitled to recovery as a result of

Defendant’s violations of the Pennsylvania Wage Law. Although the relative damages suffered

by individual Pennsylvania Rule 23 Class members are not de minimis, such damages are small

compared to the expense and burden of individual prosecution of this litigation. The individual

plaintiffs lack the financial resources to conduct a thorough examination of Defendant’s

timekeeping and compensation practices and to prosecute vigorously a lawsuit against Defendant

to recover such damages. In addition, class litigation is superior because it will obviate the need

for unduly duplicative litigation that might result in inconsistent judgments about Defendant’s

practices. This action is properly maintainable as a class action under Rule 23(b)(3).

                            COLORADO CLASS ALLEGATIONS

         158.   Plaintiff Kanowitz brings the Ninth and Tenth Causes of Action, the Colorado

Wage Laws claims, under Rule 23, on behalf of himself and a class of persons consisting of:

                All persons who work or have worked as exempt-classified Assistant
                Sales Mangers and Assistant Store Managers, however variously titled
                (“Assistant Managers”) at any Dick’s retail location in Colorado
                between May 4, 2017 and the date of final judgment in this matter
                (the “Colorado Rule 23 Class”).

         159.   Excluded from the Colorado Rule 23 Class are Defendant, Defendant’s legal

representatives, officers, directors, assigns, and successors, or any individual who has, or who at

any time during the class period has had, a controlling interest in Defendant; the Judge(s) to

whom this case is assigned and any member of the Judge(s)’ immediate family; and all persons

who will submit timely and otherwise proper requests for exclusion from the Colorado Rule 23

Class.




                                                29
        Case 2:20-cv-00651-MJH Document 44 Filed 06/11/20 Page 30 of 64




       160.      The members of the Colorado Rule 23 Class are so numerous that joinder of all

members is impracticable. Although the precise number of such persons is not known to

Plaintiff Kanowitz, the facts on which the calculation of that number can be based are presently

within the sole control of Defendant.

       161.      Upon information and belief, there are approximately 15 Dick’s retail locations in

Colorado with several Assistant Managers at each location and therefore the size of the Colorado

Rule 23 Class is at least 40 individuals.

       162.      Defendant has acted or has refused to act on grounds generally applicable to the

Colorado Rule 23 Class, thereby making appropriate final injunctive relief or corresponding

declaratory relief with respect to the Colorado Rule 23 Class as a whole.

       163.      Common questions of law and fact exist as to the Colorado Rule 23 Class that

predominate over any questions only affecting them individually and include, but are not limited to,

the following:

                 (a)    whether Defendant violated the Colorado Wage Laws;

                 (b)    whether Defendant failed to compensate Plaintiff Kanowitz and the
                        Colorado Rule 23 Class for hours worked in excess of 40 hours per
                        workweek;

                 (c)    whether Defendant misclassified Plaintiff Kanowitz and the Colorado
                        Rule 23 Class as exempt from the overtime requirements of the Colorado
                        Wage Laws;

                 (d)    whether Defendant failed to keep true and accurate time and pay records
                        for all hours worked by Plaintiff Kanowitz and the Colorado Rule 23
                        Class, and other records required by the Colorado Wage Laws;

                 (e)    whether Defendant’s policy of failing to pay workers overtime was
                        instituted willfully or with reckless disregard of the law; and

                 (f)    the nature and extent of class-wide injury and the measure of damages for
                        those injuries.



                                                 30
         Case 2:20-cv-00651-MJH Document 44 Filed 06/11/20 Page 31 of 64




        164.    The claims of Plaintiff Kanowitz are typical of the claims of the Colorado Rule 23

Class he seeks to represent.

        165.    Plaintiff Kanowitz and the Colorado Rule 23 Class members work, or have

worked, for Defendant as Assistant Managers.

        166.    Plaintiff Kanowitz and the Colorado Rule 23 Class members enjoy the same

statutory rights under the Colorado Wage Laws, including the right to be paid overtime wages

for all overtime hours worked. Plaintiff Kanowitz and the Colorado Rule 23 Class members

have all sustained similar types of damages as a result of Defendant’s failure to comply with the

Colorado Wage Laws. Plaintiff Kanowitz and the Colorado Rule 23 Class members have all

been injured in that they have been under-compensated due to Defendant’s common policies,

practices, and patterns of conduct.

        167.    Plaintiff Kanowitz will fairly and adequately represent and protect the interests

of the members of the Colorado Rule 23 Class. Plaintiff Kanowitz understands that, as class

representative, he assumes a fiduciary responsibility to the class to represent its interests fairly

and adequately. Plaintiff Kanowitz recognizes that, as class representative, he must represent

and consider the interests of the class just as he would represent and consider his own interests.

Plaintiff Kanowitz understands that, in decisions regarding the conduct of the litigation and its

possible settlement, she must not favor his own interests over the class. Plaintiff Kanowitz

recognizes that any resolution of a class action must be in the best interest of the class.

Plaintiff Kanowitz understands that, in order to provide adequate representation, he must be

informed of developments in litigation, cooperate with class counsel, and testify at deposition

and/or trial.




                                                 31
        Case 2:20-cv-00651-MJH Document 44 Filed 06/11/20 Page 32 of 64




       168.    Plaintiff Kanowitz has retained counsel competent and experienced in complex

class actions and employment litigation. There is no conflict between Plaintiff Kanowitz and

the Colorado Rule 23 Class members. A class action is superior to other available methods for

the fair and efficient adjudication of this litigation—particularly in the context of wage litigation

like the present action, where an individual plaintiff may lack the financial resources to

vigorously prosecute a lawsuit in federal court against a corporate defendant. The members of

the Colorado Rule 23 Class have been damaged and are entitled to recovery as a result of

Defendant’s violations of the Colorado Wage Laws. Although the relative damages suffered by

individual Colorado Rule 23 Class members are not de minimis, such damages are small

compared to the expense and burden of individual prosecution of this litigation. The individual

plaintiffs lack the financial resources to conduct a thorough examination of Defendant’s

timekeeping and compensation practices and to prosecute vigorously a lawsuit against Defendant

to recover such damages. In addition, class litigation is superior because it will obviate the need

for unduly duplicative litigation that might result in inconsistent judgments about Defendant’s

practices. This action is properly maintainable as a class action under Rule 23(b)(3).

                              OREGON CLASS ALLEGATIONS

       169.    Plaintiff Sell brings the Eleventh Cause of Action, the Oregon Wage Law claim,

under Rule 23, on behalf of himself and a class of persons consisting of:

               All persons who work or have worked as exempt-classified Assistant
               Sales Mangers and Assistant Store Managers, however variously titled
               (“Assistant Managers”) at any Dick’s retail location in Oregon
               between May 4, 2018 and the date of final judgment in this matter
               (the “Oregon Rule 23 Class”).

       170.    Excluded from the Oregon Rule 23 Class are Defendant, Defendant’s legal

representatives, officers, directors, assigns, and successors, or any individual who has, or who at



                                                 32
         Case 2:20-cv-00651-MJH Document 44 Filed 06/11/20 Page 33 of 64




any time during the class period has had, a controlling interest in Defendant; the Judge(s) to

whom this case is assigned and any member of the Judge(s)’ immediate family; and all persons

who will submit timely and otherwise proper requests for exclusion from the Oregon Rule 23

Class.

         171.    The members of the Oregon Rule 23 Class are so numerous that joinder of all

members is impracticable. Although the precise number of such persons is not known to

Plaintiff Sell, the facts on which the calculation of that number can be based are presently within

the sole control of Defendant.

         172.    Upon information and belief, there are approximately 10 Dick’s retail locations in

Oregon with several Assistant Managers at each location and therefore the size of the Oregon

Rule 23 Class is at least 40 individuals.

         173.    Defendant has acted or has refused to act on grounds generally applicable to the

Oregon Rule 23 Class, thereby making appropriate final injunctive relief or corresponding

declaratory relief with respect to the Oregon Rule 23 Class as a whole.

         174.    Common questions of law and fact exist as to the Oregon Rule 23 Class that

predominate over any questions only affecting them individually and include, but are not limited to,

the following:

                 (a)    whether Defendant violated the Oregon Wage Law;

                 (b)    whether Defendant failed to compensate Plaintiff Sell and the Oregon
                        Rule 23 Class for hours worked in excess of 40 hours per workweek;

                 (c)    whether Defendant misclassified Plaintiff Sell and the Oregon Rule 23
                        Class as exempt from the overtime requirements of the Oregon Wage
                        Law;

                 (d)    whether Defendant failed to keep true and accurate time and pay records
                        for all hours worked by Plaintiff Sell and the Oregon Rule 23 Class, and
                        other records required by the Oregon Wage Law;


                                                 33
        Case 2:20-cv-00651-MJH Document 44 Filed 06/11/20 Page 34 of 64




               (e)       whether Defendant’s policy of failing to pay workers overtime was
                         instituted willfully or with reckless disregard of the law; and

               (f)       the nature and extent of class-wide injury and the measure of damages for
                         those injuries.

       175.    The claims of Plaintiff Sell are typical of the claims of the Oregon Rule 23 Class

he seeks to represent.

       176.    Plaintiff Sell and the Oregon Rule 23 Class members work, or have worked, for

Defendant as Assistant Managers.

       177.    Plaintiff Sell and the Oregon Rule 23 Class members enjoy the same statutory

rights under the Oregon Wage Law, including the right to be paid overtime wages for all

overtime hours worked. Plaintiff Sell and the Oregon Rule 23 Class members have all sustained

similar types of damages as a result of Defendant’s failure to comply with the Oregon Wage

Law. Plaintiff Sell and the Oregon Rule 23 Class members have all been injured in that they

have been under-compensated due to Defendant’s common policies, practices, and patterns of

conduct.

       178.    Plaintiff Sell will fairly and adequately represent and protect the interests of the

members of the Oregon Rule 23 Class. Plaintiff Sell understands that, as class representative,

he assumes a fiduciary responsibility to the class to represent its interests fairly and adequately.

Plaintiff Sell recognizes that, as class representative, he must represent and consider the

interests of the class just as he would represent and consider his own interests. Plaintiff Sell

understands that, in decisions regarding the conduct of the litigation and its possible

settlement, he must not favor his own interests over the class. Plaintiff Sell recognizes that any

resolution of a class action must be in the best interest of the class. Plaintiff Sell understands




                                                 34
        Case 2:20-cv-00651-MJH Document 44 Filed 06/11/20 Page 35 of 64




that, in order to provide adequate representation, he must be informed of developments in

litigation, cooperate with class counsel, and testify at deposition and/or trial.

       179.    Plaintiff Sell has retained counsel competent and experienced in complex class

actions and employment litigation. There is no conflict between Plaintiff Sell and the Oregon

Rule 23 Class members. A class action is superior to other available methods for the fair and

efficient adjudication of this litigation—particularly in the context of wage litigation like the

present action, where an individual plaintiff may lack the financial resources to vigorously

prosecute a lawsuit in federal court against a corporate defendant. The members of the Oregon

Rule 23 Class have been damaged and are entitled to recovery as a result of Defendant’s

violations of the Oregon Wage Law. Although the relative damages suffered by individual

Oregon Rule 23 Class members are not de minimis, such damages are small compared to the

expense and burden of individual prosecution of this litigation. The individual plaintiffs lack the

financial resources to conduct a thorough examination of Defendant’s timekeeping and

compensation practices and to prosecute vigorously a lawsuit against Defendant to recover such

damages. In addition, class litigation is superior because it will obviate the need for unduly

duplicative litigation that might result in inconsistent judgments about Defendant’s practices.

This action is properly maintainable as a class action under Rule 23(b)(3).

                              INDIANA CLASS ALLEGATIONS

       180.    Plaintiff Albacete brings the Twelfth Cause of Action, the Indiana Wage Laws

claim, under Rule 23, on behalf of himself and a class of persons consisting of:

               All persons who work or have worked as exempt-classified Assistant
               Sales Mangers and Assistant Store Managers, however variously titled
               (“Assistant Managers”) at any Dick’s retail location in Indiana
               between May 4, 2017 and the date of final judgment in this matter
               (the “Indiana Rule 23 Class”).



                                                 35
         Case 2:20-cv-00651-MJH Document 44 Filed 06/11/20 Page 36 of 64




         181.    Excluded from the Indiana Rule 23 Class are Defendant, Defendant’s legal

representatives, officers, directors, assigns, and successors, or any individual who has, or who at

any time during the class period has had, a controlling interest in Defendant; the Judge(s) to

whom this case is assigned and any member of the Judge(s)’ immediate family; and all persons

who will submit timely and otherwise proper requests for exclusion from the Indiana Rule 23

Class.

         182.    The members of the Indiana Rule 23 Class are so numerous that joinder of all

members is impracticable. Although the precise number of such persons is not known to

Plaintiff Albacete, the facts on which the calculation of that number can be based are presently

within the sole control of Defendant.

         183.    Upon information and belief, there are approximately 19 Dick’s retail locations in

Indiana with several Assistant Managers at each location and therefore the size of the Indiana

Rule 23 Class is at least 40 individuals.

         184.    Defendant has acted or has refused to act on grounds generally applicable to the

Indiana Rule 23 Class, thereby making appropriate final injunctive relief or corresponding

declaratory relief with respect to the Indiana Rule 23 Class as a whole.

         185.    Common questions of law and fact exist as to the Indiana Rule 23 Class that

predominate over any questions only affecting them individually and include, but are not limited to,

the following:

                 (a)    whether Defendant violated the Indiana Wage Laws;

                 (b)    whether Defendant failed to compensate Plaintiff Albacete and the Indiana
                        Rule 23 Class for hours worked in excess of 40 hours per workweek;

                 (c)    whether Defendant misclassified Plaintiff Albacete and the Indiana Rule
                        23 Class as exempt from the overtime requirements of the Indiana Wage
                        Laws;


                                                  36
        Case 2:20-cv-00651-MJH Document 44 Filed 06/11/20 Page 37 of 64




               (d)     whether Defendant failed to keep true and accurate time and pay records
                       for all hours worked by Plaintiff Albacete and the Indiana Rule 23 Class,
                       and other records required by the Indiana Wage Laws;

               (e)     whether Defendant’s policy of failing to pay workers overtime was
                       instituted willfully or with reckless disregard of the law; and

               (f)     the nature and extent of class-wide injury and the measure of damages for
                       those injuries.

       186.    The claims of Plaintiff Albacete are typical of the claims of the Indiana Rule 23

Class he seeks to represent.

       187.    Plaintiff Albacete and the Indiana Rule 23 Class members work, or have worked,

for Defendant as Assistant Managers.

       188.    Plaintiff Albacete and the Indiana Rule 23 Class members enjoy the same

statutory rights under the Indiana Wage Laws, including the right to be paid overtime wages for

all overtime hours worked. Plaintiff Albacete and the Indiana Rule 23 Class members have all

sustained similar types of damages as a result of Defendant’s failure to comply with the Indiana

Wage Laws. Plaintiff Albacete and the Indiana Rule 23 Class members have all been injured in

that they have been under-compensated due to Defendant’s common policies, practices, and

patterns of conduct.

       189.    Plaintiff Albacete will fairly and adequately represent and protect the interests of

the members of the Indiana Rule 23 Class. Plaintiff Albacete understands that, as class

representative, he assumes a fiduciary responsibility to the class to represent its interests fairly

and adequately. Plaintiff Albacete recognizes that, as class representative, he must represent

and consider the interests of the class just as he would represent and consider his own interests.

Plaintiff Albacete understands that, in decisions regarding the conduct of the litigation and its

possible settlement, he must not favor his own interests over the class. Plaintiff Albacete


                                                 37
         Case 2:20-cv-00651-MJH Document 44 Filed 06/11/20 Page 38 of 64




recognizes that any resolution of a class action must be in the best interest of the class.

Plaintiff Albacete understands that, in order to provide adequate representation, he must be

informed of developments in litigation, cooperate with class counsel, and testify at deposition

and/or trial.

        190.    Plaintiff Albacete has retained counsel competent and experienced in complex

class actions and employment litigation. There is no conflict between Plaintiff Albacete and

the Indiana Rule 23 Class members. A class action is superior to other available methods for the

fair and efficient adjudication of this litigation—particularly in the context of wage litigation like

the present action, where an individual plaintiff may lack the financial resources to vigorously

prosecute a lawsuit in federal court against a corporate defendant. The members of the Indiana

Rule 23 Class have been damaged and are entitled to recovery as a result of Defendant’s

violations of the Indiana Wage Laws. Although the relative damages suffered by individual

Indiana Rule 23 Class members are not de minimis, such damages are small compared to the

expense and burden of individual prosecution of this litigation. The individual plaintiffs lack the

financial resources to conduct a thorough examination of Defendant’s timekeeping and

compensation practices and to prosecute vigorously a lawsuit against Defendant to recover such

damages. In addition, class litigation is superior because it will obviate the need for unduly

duplicative litigation that might result in inconsistent judgments about Defendant’s practices.

This action is properly maintainable as a class action under Rule 23(b)(3).

                          CONNECTICUT CLASS ALLEGATIONS

        191.    Plaintiff Lissabet brings the Thirteenth Cause of Action, the Connecticut Wage

Law claim, under Rule 23, on behalf of herself and a class of persons consisting of:

                All persons who work or have worked as exempt-classified Assistant
                Sales Mangers and Assistant Store Managers, however variously titled


                                                 38
        Case 2:20-cv-00651-MJH Document 44 Filed 06/11/20 Page 39 of 64




                 (“Assistant Managers”) at any Dick’s retail location in Connecticut
                 between May 4, 2017 and the date of final judgment in this matter
                 (the “Connecticut Rule 23 Class”).

       192.      Excluded from the Connecticut Rule 23 Class are Defendant, Defendant’s legal

representatives, officers, directors, assigns, and successors, or any individual who has, or who at

any time during the class period has had, a controlling interest in Defendant; the Judge(s) to

whom this case is assigned and any member of the Judge(s)’ immediate family; and all persons

who will submit timely and otherwise proper requests for exclusion from the Connecticut Rule

23 Class.

       193.      The members of the Connecticut Rule 23 Class are so numerous that joinder of all

members is impracticable. Although the precise number of such persons is not known to

Plaintiff Lissabet, the facts on which the calculation of that number can be based are presently

within the sole control of Defendant.

       194.      Upon information and belief, there are approximately 12 Dick’s retail locations in

Connecticut with several Assistant Managers at each location and therefore the size of the

Connecticut Rule 23 Class is at least 40 individuals.

       195.      Defendant has acted or has refused to act on grounds generally applicable to the

Connecticut Rule 23 Class, thereby making appropriate final injunctive relief or corresponding

declaratory relief with respect to the Connecticut Rule 23 Class as a whole.

       196.      Common questions of law and fact exist as to the Connecticut Rule 23 Class that

predominate over any questions only affecting them individually and include, but are not limited to,

the following:

                 (a)    whether Defendant violated the Connecticut Wage Law;




                                                 39
        Case 2:20-cv-00651-MJH Document 44 Filed 06/11/20 Page 40 of 64




               (b)     whether Defendant failed to compensate Plaintiff Lissabet and the
                       Connecticut Rule 23 Class for hours worked in excess of 40 hours per
                       workweek;

               (c)     whether Defendant misclassified Plaintiff Lissabet and the Connecticut
                       Rule 23 Class as exempt from the overtime requirements of the
                       Connecticut Wage Law;

               (d)     whether Defendant failed to keep true and accurate time and pay records
                       for all hours worked by Plaintiff Lissabet and the Connecticut Rule 23
                       Class, and other records required by the Connecticut Wage Law;

               (e)     whether Defendant’s policy of failing to pay workers overtime was
                       instituted willfully or with reckless disregard of the law; and

               (f)     the nature and extent of class-wide injury and the measure of damages for
                       those injuries.

       197.    The claims of Plaintiff Lissabet are typical of the claims of the Connecticut Rule

23 Class she seeks to represent.

       198.    Plaintiff Lissabet and the Connecticut Rule 23 Class members work, or have

worked, for Defendant as Assistant Managers.

       199.    Plaintiff Lissabet and the Connecticut Rule 23 Class members enjoy the same

statutory rights under the Connecticut Wage Law, including the right to be paid overtime wages

for all overtime hours worked. Plaintiff Lissabet and the Connecticut Rule 23 Class members

have all sustained similar types of damages as a result of Defendant’s failure to comply with the

Connecticut Wage Law. Plaintiff Lissabet and the Connecticut Rule 23 Class members have all

been injured in that they have been under-compensated due to Defendant’s common policies,

practices, and patterns of conduct.

       200.    Plaintiff Lissabet will fairly and adequately represent and protect the interests of

the members of the Connecticut Rule 23 Class. Plaintiff Lissabet understands that, as class

representative, she assumes a fiduciary responsibility to the class to represent its interests fairly



                                                 40
        Case 2:20-cv-00651-MJH Document 44 Filed 06/11/20 Page 41 of 64




and adequately. Plaintiff Lissabet recognizes that, as class representative, she must represent

and consider the interests of the class just as she would represent and consider her own

interests. Plaintiff Lissabet understands that, in decisions regarding the conduct of the

litigation and its possible settlement, she must not favor her own interests over the class.

Plaintiff Lissabet recognizes that any resolution of a class action must be in the best interest of

the class. Plaintiff Lissabet understands that, in order to provide adequate representation, she

must be informed of developments in litigation, cooperate with class counsel, and testify at

deposition and/or trial.

       201.    Plaintiff Lissabet has retained counsel competent and experienced in complex

class actions and employment litigation. There is no conflict between Plaintiff Lissabet and the

Connecticut Rule 23 Class members. A class action is superior to other available methods for

the fair and efficient adjudication of this litigation—particularly in the context of wage litigation

like the present action, where an individual plaintiff may lack the financial resources to

vigorously prosecute a lawsuit in federal court against a corporate defendant. The members of

the Connecticut Rule 23 Class have been damaged and are entitled to recovery as a result of

Defendant’s violations of the Connecticut Wage Law. Although the relative damages suffered

by individual Connecticut Rule 23 Class members are not de minimis, such damages are small

compared to the expense and burden of individual prosecution of this litigation. The individual

plaintiffs lack the financial resources to conduct a thorough examination of Defendant’s

timekeeping and compensation practices and to prosecute vigorously a lawsuit against Defendant

to recover such damages. In addition, class litigation is superior because it will obviate the need

for unduly duplicative litigation that might result in inconsistent judgments about Defendant’s

practices. This action is properly maintainable as a class action under Rule 23(b)(3).



                                                 41
        Case 2:20-cv-00651-MJH Document 44 Filed 06/11/20 Page 42 of 64




                          MASSACHUSETTS CLASS ALLEGATIONS

       202.      Plaintiff Hannon brings the Fourteenth and Fifteenth Causes of Action, the

Massachusetts Wage Laws claims, under Rule 23, on behalf of herself and a class of persons

consisting of:

                 All persons who work or have worked as exempt-classified Assistant
                 Sales Mangers and Assistant Store Managers, however variously titled
                 (“Assistant Managers”) at any Dick’s retail location in
                 Massachusetts between May 4, 2017 and the date of final judgment
                 in this matter (the “Massachusetts Rule 23 Class”).

       203.      Excluded from the Massachusetts Rule 23 Class are Defendant, Defendant’s legal

representatives, officers, directors, assigns, and successors, or any individual who has, or who at

any time during the class period has had, a controlling interest in Defendant; the Judge(s) to

whom this case is assigned and any member of the Judge(s)’ immediate family; and all persons

who will submit timely and otherwise proper requests for exclusion from the Massachusetts Rule

23 Class.

       204.      The members of the Massachusetts Rule 23 Class are so numerous that joinder of

all members is impracticable. Although the precise number of such persons is not known to

Plaintiff Hannon, the facts on which the calculation of that number can be based are presently

within the sole control of Defendant.

       205.      Upon information and belief, there are approximately 19 Dick’s retail locations in

Massachusetts with several Assistant Managers at each location and therefore the size of the

Massachusetts Rule 23 Class is at least 40 individuals.

       206.      Defendant has acted or has refused to act on grounds generally applicable to the

Massachusetts Rule 23 Class, thereby making appropriate final injunctive relief or corresponding

declaratory relief with respect to the Massachusetts Rule 23 Class as a whole.



                                                 42
        Case 2:20-cv-00651-MJH Document 44 Filed 06/11/20 Page 43 of 64




       207.      Common questions of law and fact exist as to the Massachusetts Rule 23 Class that

predominate over any questions only affecting them individually and include, but are not limited to,

the following:

                  (a)   whether Defendant violated the Massachusetts Wage Laws;

                 (b)    whether Defendant failed to compensate Plaintiff Hannon and the
                        Massachusetts Rule 23 Class for hours worked in excess of 40 hours per
                        workweek;

                 (c)    whether Defendant misclassified Plaintiff Hannon and the Massachusetts
                        Rule 23 Class as exempt from the overtime requirements of the
                        Massachusetts Wage Laws;

                 (d)    whether Defendant failed to keep true and accurate time and pay records
                        for all hours worked by Plaintiff Hannon and the Massachusetts Rule 23
                        Class, and other records required by the Massachusetts Wage Laws;

                 (e)    whether Defendant failed to comply with the wage payment provisions of
                        the Massachusetts Wage Laws with respect to Plaintiff Hannon and the
                        Massachusetts Rule 23 Class;

                 (f)    whether Defendant’s policy of failing to pay workers overtime was
                        instituted willfully or with reckless disregard of the law; and

                 (g)    the nature and extent of class-wide injury and the measure of damages for
                        those injuries.

       208.      The claims of Plaintiff Hannon are typical of the claims of the Massachusetts

Rule 23 Class she seeks to represent.

       209.      Plaintiff Hannon and the Massachusetts Rule 23 Class members work, or have

worked, for Defendant as Assistant Managers.

       210.      Plaintiff Hannon and the Massachusetts Rule 23 Class members enjoy the same

statutory rights under the Massachusetts Wage Laws, including the right to be paid overtime

wages for all overtime hours worked. Plaintiff Hannon and the Massachusetts Rule 23 Class

members have all sustained similar types of damages as a result of Defendant’s failure to comply



                                                 43
         Case 2:20-cv-00651-MJH Document 44 Filed 06/11/20 Page 44 of 64




with the Massachusetts Wage Laws. Plaintiff Hannon and the Massachusetts Rule 23 Class

members have all been injured in that they have been under-compensated due to Defendant’s

common policies, practices, and patterns of conduct.

        211.    Plaintiff Hannon will fairly and adequately represent and protect the interests of

the members of the Massachusetts Rule 23 Class. Plaintiff Hannon understands that, as class

representative, she assumes a fiduciary responsibility to the class to represent its interests fairly

and adequately. Plaintiff Hannon recognizes that, as class representative, she must represent

and consider the interests of the class just as he would represent and consider his own interests.

Plaintiff Hannon understands that, in decisions regarding the conduct of the litigation and its

possible settlement, she must not favor her own interests over the class. Plaintiff Hannon

recognizes that any resolution of a class action must be in the best interest of the class.

Plaintiff Hannon understands that, in order to provide adequate representation, she must be

informed of developments in litigation, cooperate with class counsel, and testify at deposition

and/or trial.

        212.    Plaintiff Hannon has retained counsel competent and experienced in complex

class actions and employment litigation. There is no conflict between Plaintiff Hannon and the

Massachusetts Rule 23 Class members. A class action is superior to other available methods for

the fair and efficient adjudication of this litigation—particularly in the context of wage litigation

like the present action, where an individual plaintiff may lack the financial resources to

vigorously prosecute a lawsuit in federal court against a corporate defendant. The members of

the Massachusetts Rule 23 Class have been damaged and are entitled to recovery as a result of

Defendant’s violations of the Massachusetts Wage Laws. Although the relative damages

suffered by individual Massachusetts Rule 23 Class members are not de minimis, such damages



                                                 44
        Case 2:20-cv-00651-MJH Document 44 Filed 06/11/20 Page 45 of 64




are small compared to the expense and burden of individual prosecution of this litigation. The

individual plaintiffs lack the financial resources to conduct a thorough examination of

Defendant’s timekeeping and compensation practices and to prosecute vigorously a lawsuit

against Defendant to recover such damages. In addition, class litigation is superior because it

will obviate the need for unduly duplicative litigation that might result in inconsistent judgments

about Defendant’s practices. This action is properly maintainable as a class action under Rule

23(b)(3).

                           COMMON FACTUAL ALLEGATIONS

       213.    Throughout their employment with Defendant, Plaintiffs and the members of the

FLSA Collective and the Ohio, New Jersey, New York, Pennsylvania, Colorado, Oregon,

Indiana, Connecticut, and Massachusetts Rule 23 Classes (collectively, “Class Members”)

regularly worked more than 40 hours per week.

       214.    Plaintiffs’ and the Class Members’ primary job duties are common throughout

Dick’s retail locations nationwide.

       215.    Defendant was aware that Plaintiffs and the Class Members worked more than 40

hours per workweek, yet Defendant failed to pay overtime compensation for hours worked over

40 in a workweek.

       216.    Defendant did not keep accurate records of hours worked by Plaintiffs or the

Class Members.

       217.    Plaintiffs’ and the Class Members’ primary duties were routine, non-exempt tasks

including, but not limited to: running the registers, stocking, cleaning, processing shipments,

building displays, selling products, covering cashier’s breaks, helping with trucks by unloading

and putting the items in their proper department, cutting open boxes, and putting items away.



                                                45
        Case 2:20-cv-00651-MJH Document 44 Filed 06/11/20 Page 46 of 64




       218.    Plaintiffs and the Class Members spent the majority of their time as Assistant

Managers performing these duties that were the same as or similar to tasks performed by hourly,

non-exempt employees.

       219.    Plaintiffs’ and the Class Members’ primary duties as Assistant Managers did not

differ substantially from the duties of hourly, non-exempt employees.

       220.    Plaintiffs’ and the Class Members’ primary job duties as Assistant Managers did

not include:

               (a)    hiring;

               (b)    firing;

               (c)    making recommendations for hiring, firing, or other employment
                      decisions;

               (d)    scheduling; or

               (e)    disciplining other employees.

       221.    Plaintiffs’ and the Class Members’ primary job duties as Assistant Managers were

not directly related to Defendant’s management or general business operations.

       222.    Plaintiffs’ and the Class Members’ primary job duties as Assistant Managers did

not include the exercise of discretion or independent judgment regarding matters of significance.

       223.    Plaintiffs and the Class Members, as Assistant Managers, were not involved in

planning Defendant’s long- or short-term business objectives.

       224.    Plaintiffs and the Class Members, as Assistant Managers, did not formulate,

affect, implement or interpret Defendant’s management policies or operating practices.

       225.    Plaintiffs and the Class Members, as Assistant Managers, did not carry out major

assignments that affected Defendant’s business operations.




                                               46
          Case 2:20-cv-00651-MJH Document 44 Filed 06/11/20 Page 47 of 64




          226.   Plaintiffs and the Class Members, as Assistant Managers, did not have authority

to commit Defendant in matters that had significant financial impact.

          227.   Plaintiffs and the Class Members, as Assistant Managers, could not waive or

deviate from Defendant’s established policies or procedures without prior approval.

                                 FIRST CAUSE OF ACTION
                         Fair Labor Standards Act – Unpaid Overtime
                    (Brought on Behalf of Plaintiffs and the FLSA Collective)

          228.   Plaintiffs re-allege and incorporate by reference all allegations in all preceding

paragraphs.

          229.   Defendant has engaged in a widespread pattern and practice of violating the

FLSA, as described in this Amended Class and Collective Action Complaint.

          230.   At all relevant times, Plaintiffs and the FLSA Collective were engaged in

commerce and/or the production of goods for commerce within the meaning of 29 U.S.C.

§§ 206(a) and 207(a).

          231.   At all relevant times, Defendant employed Plaintiffs and the FLSA Collective.

          232.   The overtime wage provisions set forth in the FLSA apply to Defendant.

          233.   At all relevant times, Defendant has been an employer engaged in commerce

and/or the production of goods for commerce within the meaning of 29 U.S.C. §§ 206(a) and

207(a).

          234.   At all times relevant, Plaintiffs and the FLSA Collective were employees within

the meaning of 29 U.S.C. §§ 203(e) and 207(a).

          235.   Defendant has failed to pay Plaintiffs and the FLSA Collective the overtime

wages to which they are entitled under the FLSA.




                                                  47
        Case 2:20-cv-00651-MJH Document 44 Filed 06/11/20 Page 48 of 64




       236.     Defendant’s violations of the FLSA, as described in this Amended Class and

Collective Action Complaint, have been willful and intentional.

       237.     Because Defendant’s violations of the FLSA have been willful, a three-year

statute of limitations applies, pursuant to 29 U.S.C. § 255.

       238.     As a result of the unlawful acts of Defendant, Plaintiffs and the FLSA Collective

have been deprived of overtime compensation and other wages in amounts to be determined at

trial, and are entitled to recover of such amounts, liquidated damages, prejudgment interest,

attorneys’ fees, costs, other compensation pursuant to 29 U.S.C. § 216(b), and such other legal

and equitable relief as the Court deems just and proper.

                           SECOND CAUSE OF ACTION
     Ohio Minimum Fair Wage Standards Act – Unpaid Overtime and Recordkeeping
            (Brought on Behalf of Plaintiff Juric and the Ohio Rule 23 Class)

       239.     Plaintiff Juric re-alleges and incorporates by reference all allegations in all

preceding paragraphs.

       240.     Defendant engaged in a widespread pattern, policy, and practice of violating the

OMFWSA, as detailed in this Amended Class and Collective Action Complaint.

       241.     At all relevant times, Defendant has been an employer within the meaning of

OMFWSA. Ohio Rev. Code Ann. § 4111.14(b).

       242.     At all times relevant, Plaintiff Juric and the members of the Ohio Rule 23 Class

have been employees of Defendant within the meaning of the OMFWSA. Ohio Rev. Code Ann.

§ 4111.14(b).

       243.     Plaintiff Juric and the Ohio Rule 23 Class are covered by the OMFWSA.




                                                  48
        Case 2:20-cv-00651-MJH Document 44 Filed 06/11/20 Page 49 of 64




       244.    In violation of the OMFWSA, Ohio Rev. Code Ann. § 4111.03(A), Defendant

failed to pay Plaintiff Juric and the members of the Ohio Rule 23 Class overtime at a wage rate

of one and one-half times their regular rates of pay.

       245.    In violation of the OMFWSA, Ohio Rev. Code Ann. §§ 4111.08, 4111.14(F),

Defendant failed to make and keep accurate records of time worked by Plaintiff Juric and the

members of the Ohio Rule 23 Class.

       246.    Defendant’s violations of the OMFWSA, as described in this Amended Class and

Collective Action Complaint, have been willful and intentional.

       247.    As a direct and proximate result of Dick’s unlawful conduct, as set forth herein,

Plaintiff Juric and the Ohio Rule 23 Class have sustained damages, including loss of earnings for

hours of overtime worked on behalf of Dick’s in an amount to be established at trial, liquidated

damages of twice the amount of unpaid wages, and reasonable attorneys’ fees and costs of the

action, pursuant to the OMFWSA, Ohio Rev. Code §§ 4111.10, 4111.14(J), and such other legal

and equitable relief as the Court deems just and proper.

                              THIRD CAUSE OF ACTION
                 Ohio Prompt Pay Act – Failure to Promptly Pay Overtime
              (Brought on Behalf of Plaintiff Juric and the Ohio Rule 23 Class)

       248.    Plaintiff Juric re-alleges and incorporates by reference all allegations in all

preceding paragraphs.

       249.    Defendant engaged in a widespread pattern, policy, and practice of violating the

OPPA, as detailed in this Amended Class and Collective Action Complaint.

       250.    At all relevant times, Defendant has been an employer within the meaning of

OPPA. Ohio Rev. Code Ann. § 4111.14(b).




                                                 49
        Case 2:20-cv-00651-MJH Document 44 Filed 06/11/20 Page 50 of 64




        251.    At all times relevant, Plaintiff Juric and the members of the Ohio Rule 23 Class

have been employees of Defendant within the meaning of the OPPA.

        252.    Plaintiff Juric and the Ohio Rule 23 Class are covered by the OPPA.

        253.    In violation of the OPPA, Ohio Rev. Code Ann. § 4113.15, Defendant failed to

promptly pay all wages earned to Plaintiff Juric and the Ohio Rule 23 Class within 30 days of

their regularly scheduled payday.

        254.    As a direct and proximate result of Dick’s unlawful conduct, as set forth herein,

Plaintiff Juric and the Ohio Rule 23 Class have sustained damages, including damages “in an

amount equal to six per cent of the amount of the claim still unpaid and not in contest or disputed

or two hundred dollars, whichever is greater,” liquidated damages, and reasonable attorneys’ fees

and costs, pursuant to the OPPA, Ohio Rev. Code Ann. § 4113.15, and such other legal and

equitable relief as the Court deems just and proper.

                            FOURTH CAUSE OF ACTION
          New Jersey Wage and Hour Law – Unpaid Overtime and Recordkeeping
          (Brought on Behalf of Plaintiff Stuhl and the New Jersey Rule 23 Class)

        255.    Plaintiff Stuhl re-alleges and incorporates the foregoing paragraphs as though fully

set forth herein.

        256.    Defendant engaged in a widespread pattern, policy, and practice of violating the

New Jersey Wage Law, as detailed in this Amended Class and Collective Action Complaint.

        257.    At all times relevant, Defendant has been an employer within the meaning of the

New Jersey Wage Law. See N.J. Stat. Ann. § 34:11-56a1(g).

        258.    At all times relevant, Plaintiff Stuhl and the members of the New Jersey Rule 23

Class have been employees of Defendant within the meaning of the New Jersey Wage Law. See

N.J. Stat. Ann. § 34:11-56a1(h).



                                                 50
         Case 2:20-cv-00651-MJH Document 44 Filed 06/11/20 Page 51 of 64




        259.    Plaintiff Stuhl and the New Jersey Rule 23 Class are covered by the New Jersey

Wage Law.

        260.    In violation of the New Jersey Wage Law, N.J. Stat. Ann. § 34:11-56a4(b)(1),

Defendant failed to pay Plaintiff Stuhl and the members of the New Jersey Rule 23 Class

overtime at a wage rate of one and one-half times their regular rates of pay.

        261.    In violation of the New Jersey Wage Law, N.J. Stat. Ann. § 34:11-56a20,

Defendant failed to make and keep accurate records of time worked by Plaintiff Stuhl and the

members of the New Jersey Rule 23 Class.

        262.    Defendant’s violations of the New Jersey Wage Law, as described in this

Amended Class and Collective Action Complaint, have been willful and intentional.

        263.    As a direct and proximate result of Dick’s unlawful conduct, as set forth herein,

Plaintiff Stuhl and the New Jersey Rule 23 Class have sustained damages, including loss of

earnings for hours of overtime worked on behalf of Dick’s in an amount to be established at trial,

liquidated damages “equal to not more than 200 percent” of unpaid wages, and reasonable

attorneys’ fees and costs of the action, pursuant to the New Jersey Wage Law, N.J. Stat. Ann.

§ 34:11-56a25, and such other legal and equitable relief as the Court deems just and proper.

                               FIFTH CAUSE OF ACTION
                        New York Labor Law – Unpaid Overtime
         (Brought on Behalf of Plaintiff McDavid and the New York Rule 23 Class)

        264.    Plaintiff McDavid re-alleges and incorporates the foregoing paragraphs as though

fully set forth herein.

        265.    The foregoing conduct, as alleged, violates the New York Wage Laws.

        266.    At all relevant times, Defendant has been an “employer” within the meaning of

the New York Wage Laws. See N.Y. Lab. Law §§ 190, 651.



                                                51
        Case 2:20-cv-00651-MJH Document 44 Filed 06/11/20 Page 52 of 64




        267.   At all relevant times, Plaintiff McDavid and the members of the New York Rule

23 Class have been employees of Defendant within the meaning of the within the meaning of the

New York Wage Laws. See N.Y. Lab. Law §§ 190, 651.

        268.   The New York Wage Laws require an employer, such as Dick’s, to pay overtime

compensation to all non-exempt employees. Plaintiff McDavid and all members of the New

York Rule 23 Class are not exempt from overtime pay requirements under the New York Wage

Laws.

        269.   At all relevant times, Dick’s had a policy and practice of failing and refusing to

pay overtime pay to the Plaintiff McDavid and members of the New York Rule 23 Class for their

hours worked in excess of forty hours per workweek.

        270.   By failing to pay wages earned and due to Plaintiff McDavid and members of the

New York Rule 23 Class for their hours worked in excess of forty hours per workweek, Dick’s

has violated New York Wage Laws, N.Y. Lab. Law §§ 190 to 199-a, 650-655; N.Y. Comp.

Codes R. & Regs. tit. 12, § 142-2.2. These violations were willful within the meaning of the

New York Wage Laws. See N.Y. Lab. Law §§ 198, 663.

        271.   As a direct and proximate result of Dick’s unlawful conduct, as set forth herein,

Plaintiff McDavid and the New York Rule 23 Class have sustained damages, including loss of

earnings for hours of overtime worked on behalf of Dick’s in an amount to be established at trial,

and reasonable attorneys’ fees and costs of the action pursuant to the New York Wage Laws,

N.Y. Lab. Law §§ 198, 663, and such other legal and equitable relief as this Court deems just

and proper.




                                                52
         Case 2:20-cv-00651-MJH Document 44 Filed 06/11/20 Page 53 of 64




                               SIXTH CAUSE OF ACTION
                New York Labor Law – Failure to Provide Wage Notices
         (Brought on Behalf of Plaintiff McDavid and the New York Rule 23 Class)

        272.    Plaintiff McDavid re-alleges and incorporates the foregoing paragraphs as though

fully set forth herein.

        273.    Dick’s has willfully failed to supply the Plaintiff McDavid and the members of

the New York Rule 23 Class with lawful wage notices at the time of their hire, as required by the

New York Wage Laws, N.Y. Lab. Law § 195(1), in English or in the language identified as their

primary language, containing their hourly rate or rates of pay and overtime rate of rates of pay, if

applicable.

        274.    Through its knowing or intentional failure to provide the Plaintiff McDavid and

the New York Rule 23 Class Members with the wage notices required by the New York Wage

Laws, Dick’s has willfully violated the New York Wage Laws.

        275.    Due to the Dick’s willful violations of New York Wage Laws, N.Y. Lab. Law

§ 195(1), Plaintiff McDavid and New York Rule 23 Class Members are entitled to statutory

penalties of $50 for each workday that Dick’s failed to provide them with wage notices, or up to

a total of $5,000, reasonable attorneys’ fees, costs, and injunctive and declaratory relief, as

provided for by the New York Wage Laws, N.Y. Lab. Law § 198(1-b).

                            SEVENTH CAUSE OF ACTION
           New York Labor Law – Failure to Provide Accurate Wage Statements
         (Brought on Behalf of Plaintiff McDavid and the New York Rule 23 Class)

        276.    Plaintiff McDavid re-alleges and incorporates the foregoing paragraphs as though

fully set forth herein.

        277.    Dick’s has willfully failed to supply Plaintiff McDavid and New York Rule 23

Class with accurate statements of wages as required by the New York Wage Laws, N.Y. Lab.



                                                 53
        Case 2:20-cv-00651-MJH Document 44 Filed 06/11/20 Page 54 of 64




Law § 195(3).

       278.     Through their knowing or intentional failure to provide Plaintiff McDavid and

New York Rule 23 Class with the accurate wage statements required by the New York Wage

Laws, Dick’s has willfully violated New York Wage Laws.

       279.     Due to Dick’s willful violations of New York Wage Laws, N.Y. Lab. Law

§ 195(3), after 2015, Plaintiff McDavid and New York Rule 23 Class are entitled to statutory

penalties of $250 for each workweek that Dick’s failed to provide them with accurate wage

statements, or a total of up to $5,000, reasonable attorneys’ fees, costs, and injunctive and

declaratory relief, as provided for by the New York Wage Laws, N.Y. Lab. Law § 198(1-d).

                             EIGHTH CAUSE OF ACTION
                  Pennsylvania Minimum Wage Act – Unpaid Overtime
          (Brought on Behalf of Plaintiff Dye and the Pennsylvania Rule 23 Class)

       280.     Plaintiff Dye re-alleges and incorporates by reference all allegations in all

preceding paragraphs.

       281.     Defendant engaged in a widespread pattern, policy, and practice of violating the

Pennsylvania Wage Law, as detailed in this Amended Class and Collective Action Complaint.

       282.     At all relevant times, Defendant has been an employer within the meaning of

Pennsylvania Wage Law.

       283.     At all times relevant, Plaintiff Dye and the members of the Pennsylvania Rule 23

Class have been employees of Defendant within the meaning of the Pennsylvania Wage Law.

       284.     Plaintiff Dye and the Pennsylvania Rule 23 Class are covered by the Pennsylvania

Wage Law.

       285.     In willful violation of the Pennsylvania Wage Law, Defendant failed to promptly

pay all wages, including all overtime wages for all overtime hours worked, earned to Plaintiff



                                                 54
        Case 2:20-cv-00651-MJH Document 44 Filed 06/11/20 Page 55 of 64




Dye and the Pennsylvania Rule 23 Class.

       286.    As a direct and proximate result of Dick’s unlawful conduct, as set forth herein,

Plaintiff Dye and the Pennsylvania Rule 23 Class have sustained damages, including loss of

earnings for hours of overtime worked on behalf of Dick’s in an amount to be established at trial,

reasonable attorneys’ fees and costs of this action, liquidated and other damages as provided by

the Pennsylvania Wage Law, prejudgment and post-judgment interest, injunctive and declaratory

relief, and such other legal and equitable relief as the Court deems just and proper.

                              NINTH CAUSE OF ACTION
                       Colorado Wage Claim Act – Unpaid Wages
         (Brought on Behalf of Plaintiff Kanowitz and the Colorado Rule 23 Class)

       287.     Plaintiff Kanowitz re-alleges and incorporates by reference all allegations in all

preceding paragraphs.

       288.    At all relevant times, Dick’s has been an “employer” within the meaning of the

Colorado Wage Claim Act.

       289.    At all relevant times, Plaintiff Kanowitz and the members of the Colorado Rule

23 Class have been employees of Defendant within the meaning of the Colorado Wage Claim

Act, Colo. Rev. Stat. §8-4-101, et seq.

       290.    Plaintiff Kanowitz and the Colorado Rule 23 Class are covered by the Colorado

Wage Claim Act.

       291.    As a result of the foregoing conduct, as alleged, Dick’s has failed to pay wages

due thereby violating, and continuing to violate, the Colorado Wage Claim Act. These violations

were committed knowingly, willfully and with reckless disregard of applicable law.

       292.    As a direct and proximate result of Dick’s unlawful conduct, as set forth herein,

Plaintiff Kanowitz and the Colorado Rule 23 Class members have sustained damages, including



                                                55
         Case 2:20-cv-00651-MJH Document 44 Filed 06/11/20 Page 56 of 64




unpaid wages, unpaid overtime compensation, reasonable attorneys’ fees and costs of this action,

and such other legal and equitable relief as the Court deems just and proper.

                              TENTH CLAIM FOR RELIEF
                      Colorado Minimum Wage Act – Unpaid Wages
          (Brought on Behalf of Plaintiff Kanowitz and the Colorado Rule 23 Class)

        293.    Plaintiff Kanowitz re-alleges and incorporates by reference all allegations in all

preceding paragraphs.

        294.    At all relevant times, Dick’s has been an “employer” within the meaning of the

Colorado Minimum Wage Act.

        295.    At all relevant times, Plaintiff Kanowitz and the members of the Colorado Rule

23 Class have been employees of Defendant within the meaning of the Colorado Minimum

Wage Act.

        296.    Plaintiff Kanowitz and the Colorado Rule 23 Class are covered by the Colorado

Minimum Wage Act.

        297.    As a result of the foregoing conduct, as alleged, Dick’s has violated, and

continues to violate, the Colorado Minimum Wage Act. These violations were committed

knowingly, willfully and with reckless disregard of applicable law.

        298.    As a direct and proximate result of Dick’s unlawful conduct, as set forth herein,

Plaintiff Kanowitz and Colorado Rule 23 Class have sustained damages in an amount to be

established at trial.

                             ELEVENTH CAUSE OF ACTION
                  Oregon Wage Law – Unpaid Overtime and Recordkeeping
               (Brought on Behalf of Plaintiff Sell and the Oregon Rule 23 Class)
        299.    Plaintiff Sell re-alleges and incorporates the foregoing paragraphs as though fully

set forth herein.



                                                 56
        Case 2:20-cv-00651-MJH Document 44 Filed 06/11/20 Page 57 of 64




       300.    Defendant engaged in a widespread pattern, policy, and practice of violating the

Oregon Wage Law, as detailed in this Amended Class and Collective Action Complaint.

       301.    At all times relevant, Defendant has been an employer within the meaning of the

Oregon Wage Law.

       302.    At all times relevant, Plaintiff Sell and the members of the Oregon Rule 23 Class

have been employees of Defendant within the meaning of the Oregon Wage Law.

       303.    Plaintiff Sell and the Oregon Rule 23 Class are covered by the Oregon Wage

Law.

       304.    In violation of the Oregon Wage Law, Defendant failed to pay Plaintiff Sell and

the members of the Oregon Rule 23 Class overtime at a wage rate of one and one-half times their

regular rates of pay.

       305.    In violation of the Oregon Wage Law, Defendant failed to make and keep

accurate records of time worked by Plaintiff Sell and the members of the Oregon Rule 23 Class.

       306.    Defendant’s violations of the Oregon Wage Law, as described in this Amended

Class and Collective Action Complaint, have been willful and intentional.

       307.    As a direct and proximate result of Dick’s unlawful conduct, as set forth herein,

Plaintiff Sell and the Oregon Rule 23 Class have sustained damages, including loss of earnings

for hours of overtime worked on behalf of Dick’s in an amount to be established at trial,

liquidated damages, reasonable attorneys’ fees and costs, statutory penalties, and such other legal

and equitable relief as the Court deems just and proper.




                                                57
        Case 2:20-cv-00651-MJH Document 44 Filed 06/11/20 Page 58 of 64




                            TWELFTH CAUSE OF ACTION
                         Indiana Wage Laws – Unpaid Overtime
           (Brought on Behalf of Plaintiff Albacete and the Indiana Rule 23 Class)

        308.   Plaintiff Albacete re-alleges and incorporates by reference all allegations in all

preceding paragraphs.

        309.   Defendant engaged in a widespread pattern, policy, and practice of violating the

Indiana Wage Laws, as detailed in this Amended Class and Collective Action Complaint.

        310.   At all relevant times, Defendant has been an employer within the meaning of

Indiana Wage Laws.

        311.   At all times relevant, Plaintiff Albacete and the members of the Indiana Rule 23

Class have been employees of Defendant within the meaning of the Indiana Wage Laws.

        312.   Plaintiff Albacete and the Indiana Rule 23 Class are covered by the Indiana Wage

Laws.

        313.   In willful violation of the Indiana Wage Laws, Defendant failed to promptly pay

all wages, including all overtime wages for all overtime hours worked, earned to Plaintiff

Albacete and the Indiana Rule 23 Class.

        314.   As a direct and proximate result of Dick’s unlawful conduct, as set forth herein,

Plaintiff Albacete and the Indiana Rule 23 Class have sustained damages for unpaid wages,

overtime, reasonable attorneys’ fees and costs of this action, liquidated and other damages as

provided by Indiana Wage Laws, prejudgment and post-judgment interest, injunctive and

declaratory relief, and such other legal and equitable relief the Court deems just and proper.

                          THIRTEENTH CAUSE OF ACTION
                       Connecticut Wage Law – Unpaid Overtime
         (Brought on Behalf of Plaintiff Lissabet and the Connecticut Rule 23 Class)

        315.   Plaintiff Lissabet re-alleges and incorporates by reference all allegations in all



                                                 58
        Case 2:20-cv-00651-MJH Document 44 Filed 06/11/20 Page 59 of 64




preceding paragraphs.

       316.    Defendant engaged in a widespread pattern, policy, and practice of violating the

Connecticut Wage Law, as detailed in this Amended Class and Collective Action Complaint.

       317.    At all relevant times, Defendant has been an employer within the meaning of

Connecticut Wage Law.

       318.    At all times relevant, Plaintiff Lissabet and the members of the Connecticut Rule

23 Class have been employees of Defendant within the meaning of the Connecticut Wage Law.

       319.    Plaintiff Lissabet and the Connecticut Rule 23 Class are covered by the

Connecticut Wage Law.

       320.    In willful violation of the Connecticut Wage Law, Defendant failed to promptly

pay all wages, including all overtime wages for all overtime hours worked, earned to Plaintiff

Lissabet and the Connecticut Rule 23 Class.

       321.    As a direct and proximate result of Dick’s unlawful conduct, as set forth herein,

Plaintiff Lissabet and the Connecticut Rule 23 Class have sustained damages for unpaid wages,

overtime, reasonable attorneys’ fees and costs of this action, liquidated and other damages as

provided by Connecticut Wage Law, prejudgment and post-judgment interest, injunctive and

declaratory relief, and such other legal and equitable relief as the Court deems just and proper.

                         FOURTEENTH CAUSE OF ACTION
                     Massachusetts Wage Laws – Unpaid Overtime
       (Brought on Behalf of Plaintiff Hannon and the Massachusetts Rule 23 Class)

       322.    Plaintiff Hannon re-alleges and incorporates by reference all allegations in all

preceding paragraphs.

       323.    Dick’s engaged in a widespread pattern, policy, and practice of violating the

Massachusetts Wage Laws, as detailed in this Amended Class and Collective Action Complaint.



                                                59
        Case 2:20-cv-00651-MJH Document 44 Filed 06/11/20 Page 60 of 64




       324.    At all relevant times, Defendant has been an employer within the meaning of

Massachusetts Wage Laws.

       325.    At all times relevant, Plaintiff Hannon and the Massachusetts Rule 23 Class have

been employees of Dick’s within the meaning of the Massachusetts Wage Laws.

       326.    Plaintiff Hannon and the Massachusetts Rule 23 Class are covered by the

Massachusetts Wage Laws.

       327.    Dick’s has failed to pay Plaintiff Hannon and the Massachusetts Rule 23 Class

overtime wages to which they are entitled under the Massachusetts Wage Laws.

       328.    Dick’s failed to pay Plaintiff Hannon and the Massachusetts Rule 23 Class

overtime at a rate of one and one-half times their regular rates of pay.

       329.    Dick’s failed to keep, make, preserve, maintain, and furnish accurate records of

time worked by Plaintiff Hannon and the Massachusetts Rule 23 Class.

       330.    Dick’s violations of the Massachusetts Wage Laws, as described in this Amended

Class and Collective Action Complaint, have been willful and intentional.

       331.    As a direct and proximate result of Dick’s unlawful conduct, as set forth herein,

Plaintiff Hannon and the Massachusetts Rule 23 Class have sustained damages, including unpaid

overtime, reasonable attorneys’ fees and costs of the action, treble damages as provided for by

the Massachusetts Wage Laws, prejudgment and post-judgment interest, and such other legal and

equitable relief provided as the Court deems just and proper.

                           FIFTEENTH CAUSE OF ACTION
                 Massachusetts Wage Laws – Wage Payment Provisions
       (Brought on Behalf of Plaintiff Hannon and the Massachusetts Rule 23 Class)

       332.    Plaintiff Hannon re-alleges and incorporates by reference all allegations in all

preceding paragraphs.



                                                 60
        Case 2:20-cv-00651-MJH Document 44 Filed 06/11/20 Page 61 of 64




       333.    Dick’s engaged in a widespread pattern, policy, and practice of violating the

Massachusetts Wage Laws, as detailed in this Amended Class and Collective Action Complaint.

       334.    The Massachusetts Wage Laws, Mass. Gen. Laws ch. 149, § 148, provide that an

employer must pay wages earned by an employee within six days of the termination of the pay

period during which the wages were earned.

       335.    Dick’s has violated the Massachusetts Wage Laws by failing to pay all

compensation owed to Plaintiff Hannon and Massachusetts Rule 23 Class within six days after

the end of the pay period during which the wages were earned.

       336.    Plaintiff Hannon has satisfied all prerequisites and conditions precedents

necessary to seek the remedies sought in this action.

       337.    Pursuant to the Massachusetts Wage Laws, Mass. Gen. Laws ch. 149, §§ 148 and

150, Dick’s is liable to Plaintiff Hannon and Massachusetts Rule 23 Class for three times their

unpaid compensation, plus attorneys’ fees and costs.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs, individually and on behalf of all other similarly situated

persons, respectfully request that this Court grant the following relief:

       A.      That, at the earliest possible time, Plaintiffs be allowed to give notice of this

collective action, or that the Court issue such notice to the FLSA Collective. Such notice shall

inform them that this civil action has been filed, of the nature of the action, and of their right to

join this lawsuit if they believe they were denied proper wages;

       B.      Unpaid overtime pay and an additional and equal amount as liquidated damages

pursuant to the FLSA and supporting regulations;




                                                  61
        Case 2:20-cv-00651-MJH Document 44 Filed 06/11/20 Page 62 of 64




       C.     Unpaid overtime pay, penalties, interest, and other damages as permitted by law

pursuant to the Ohio Wage Laws, New Jersey Wage Law, New York Wage Law, Pennsylvania

Wage Law, Colorado Wage Laws, Oregon Wage Law, Indiana Wage Laws, Connecticut Wage

Law, and Massachusetts Wage Laws;

       D.     Certification of the Ohio, New Jersey, New York, Pennsylvania, Colorado,

Oregon, Indiana, Connecticut, and Massachusetts Rule 23 Classes pursuant to Rule 23;

       E.     Designation of Plaintiff Juric as class representative of the Ohio Rule 23 Class,

and counsel of record as Class Counsel;

       F.     Designation of Plaintiff Stuhl as class representative of the New Jersey Rule 23

Class, and counsel of record as Class Counsel;

       G.     Designation of Plaintiff McDavid as a class representative of the New York Rule

23 Class, and counsel of record as Class Counsel;

       H.     Designation of Plaintiff Dye as a class representative of the Pennsylvania Rule 23

Class, and counsel of record as Class Counsel;

       I.     Designation of Plaintiff Kanowitz as a class representative of the Colorado Rule

23 Class, and counsel of record as Class Counsel;

       J.     Designation of Plaintiff Sell as a class representative of the Oregon Rule 23 Class,

and counsel of record as Class Counsel;

       K.     Designation of Plaintiff Albacete as a class representative of the Indian Rule 23

Class, and counsel of record as Class Counsel;

       L.     Designation of Plaintiff Lissabet as a class representative of the Connecticut Rule

23 Class, and counsel of record as Class Counsel;




                                                 62
        Case 2:20-cv-00651-MJH Document 44 Filed 06/11/20 Page 63 of 64




       M.      Designation of Plaintiff Hannon as a class representative of the Massachusetts

Rule 23 Class, and counsel of record as Class Counsel;

       N.      Issuance of a declaratory judgment that the practices complained of in this

Amended Class and Collective Action Complaint are unlawful;

       O.      Prejudgment and post-judgment interest;

       P.      An injunction requiring Defendant to pay all statutorily required wages and cease

the unlawful activity described herein;

       Q.      Reasonable incentive awards for the named Plaintiffs to compensate them for the

time they have spent and will spend attempting to recover wages for Class and Collective

Members and for the risks they took in doing so;

       R.      Reasonable attorneys’ fees and costs of the action; and

       S.      Such other relief as this Court deems just and proper.

                                          JURY DEMAND

       Plaintiffs demand a trial by jury on all issues so triable.

Dated: June 11, 2020                                Respectfully submitted,
Pittsburgh, Pennsylvania
                                                    By: /s/ Gary F Lynch
                                                          Gary F. Lynch

                                                    CARLSON LYNCH LLP
                                                    Gary F. Lynch (PA 56887)
                                                    1133 Penn Avenue, 5th Floor
                                                    Pittsburgh, PA 15222
                                                    Tel.: (412) 322-9243
                                                    Fax: (412) 231-0246
                                                    Email: glynch@carlsonlynch.com




                                                 63
Case 2:20-cv-00651-MJH Document 44 Filed 06/11/20 Page 64 of 64




                                OUTTEN & GOLDEN LLP
                                Justin M. Swartz* (NY 4059499)
                                685 Third Avenue, 25th Floor
                                New York, NY 10017
                                Tel.: (212) 213-4596
                                Fax: (646) 509-2060
                                Email: jms@outtengolden.com

                                Pooja Shethji* (DC 1632574)
                                601 Massachusetts Ave NW, Suite 200W
                                Washington, DC 20001
                                Tel.: (202) 918-2382
                                Fax: (202) 847-4410
                                Email: pshethji@outtengolden.com

                                SHAVITZ LAW GROUP, P.A.
                                Gregg I. Shavitz* (FL 11398)
                                Tamra Givens* (FL 657638)
                                Logan A. Pardell* (FL 0118843)
                                951 Yamato Rd, Suite 285
                                Boca Raton, FL 33431
                                Tel.: (800) 616-4000
                                Fax: (561) 447-8831
                                Email: gshavitz@shavitzlaw.com
                                Email: tgivens@shavitzlaw.com
                                Email: lpardell@shavitzlaw.com

                                Michael Palitz* (NY 4841771)
                                830 3rd Avenue, 5th Floor
                                New York, NY 10022
                                Tel.: (800) 616-4000
                                Fax: (561) 447-8831
                                Email: mpalitz@shavitzlaw.com

                                * Pro hac vice

                                Attorneys for Plaintiffs and the Putative
                                Classes and Collective




                              64
